EXHIBIT 14
          CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                         Page 1
             IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS
    -----------------------------X
    GHASSAN ALASAAD, et al.,        )
                  Plaintiffs,       )
     v.                             ) Civil Action No.
    KIRSTJEN NIELSEN, et al.,       ) 17-cv-11730-DJC
                  Defendants.       )
    -----------------------------X




          CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER
                     30(B)(6) DEPOSITION OF
   UNITED STATES IMMIGRATION AND CUSTOMS ENFORCEMENT,
           BY AND THROUGH ITS AGENCY REPRESENTATIVE,
                        DAVID LEE DENTON
               Thursday, March 7, 2019 - 8:59 a.m.




Reported by:
Cindy L. Sebo, RMR, CRR, RPR, CSR,
CCR, CLR, RSA, LiveDeposition Authorized Reporter
Job no: 24498


                 TransPefect Legal Solutions
             212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                            Page 28
 1                       DAVID LEE DENTON
 2                 Could you tell me what are these other
 3   laws?
 4          A.     I can tell you that ICE has very broad
 5   jurisdiction, and we enforce over 400 laws              09:16
 6   relating to border crimes.
 7          Q.     What kinds of laws are those that
 8   don't fall into the heading of customs,
 9   immigration, law enforcement and homeland
10   security?                                               09:16
11          A.     I think most laws would fall under
12   those categories.   I'm not sure I have any
13   specific examples of laws outside of those
14   categories.
15          Q.     Are you aware of laws that are not        09:16
16   among these other laws that justify border device
17   searches?
18          A.     I can't think of any offhand right
19   now.
20          Q.     So suppose, hypothetically, that          09:17
21   someone in the Government suspected a traveler
22   violating tax laws.
23                 Would it be appropriate for an SA --
24   let me pause there.
25                 When I say "SA," you'll know I mean       09:17


                 TransPefect Legal Solutions
             212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                          Page 29
 1                       DAVID LEE DENTON
 2   ICE special agent?
 3       A.       Yes.
 4       Q.       Would it be appropriate for an SA to
 5   conduct a border device search of a traveler who      09:17
 6   is suspected of violation of the tax laws in order
 7   to find, for example, e-mails reflecting his tax
 8   code violations?
 9                MR. DREZNER:    I'll object on the
10        basis of speculation.                            09:17
11                MR. SCHWARTZ:   Let me just pause
12        there.
13                I appreciate, Mr. Drezner, that your
14        objection has been concise and not a
15        speaking objection.     That's -- that's         09:17
16        absolutely right.      And throughout this
17        deposition, you know, you should ask --
18        excuse me -- you should make whatever
19        objections you feel are appropriate.
20                I will just observe for the record       09:17
21        that I think "asks for speculation" is not
22        a sound objection here.     This is an
23        interrogatory topic about the Government's
24        rules and purposes and how those rules
25        work.    And we have a high-level, ranking       09:18


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                         Page 31
 1                      DAVID LEE DENTON
 2               record.)
 3                          -   -   -
 4              MR. DREZNER:    Same objection.
 5              THE WITNESS:    It certainly could be     09:19
 6        appropriate if we were working a joint
 7        investigation with the Internal Revenue
 8        Service.    And in that -- in the
 9        furtherance of that investigation, we
10        would conduct a border search of a              09:19
11        traveler to seek that information and
12        evidence.
13   BY MR. SCHWARTZ:
14       Q.     So how about pollution laws?      For
15   example, there might be a law that makes it a        09:19
16   crime for a business to dump toxins into a river.
17   And suppose that an SA had reason to think that a
18   company executive was carrying a device that
19   contained e-mails that were discussing this
20   intentional toxic spill.                             09:20
21              Would that be an issue that it would
22   be appropriate for an SA to conduct a border
23   device search?
24              MR. DREZNER:    Objection:
25        speculative.                                    09:20


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                           Page 32
 1                      DAVID LEE DENTON
 2                 THE WITNESS:   I believe, in a case
 3        like that, we would be working with the
 4        Environmental Protection Agency or another
 5        agency entitled to enforce that law, and          09:20
 6        we would be entitled to conduct a border
 7        search to look for evidence of those
 8        violations.
 9   BY MR. SCHWARTZ:
10       Q.        The same question, but let's say         09:20
11   consumer protection.   There's laws about companies
12   telling the truth about their product in a terms
13   of service.
14                 And if a Government investigator
15   thought that the company was lying about the           09:20
16   actual project -- product, would it be appropriate
17   for an SA to conduct a border device search to
18   find evidence of this violation of the consumer
19   protection laws?
20                 MR. DREZNER:   Objection:                09:20
21        speculative.
22                 THE WITNESS:   I believe it would be
23        appropriate.    And I know that we enforce a
24        variety of trade laws and would certainly
25        be interested in violations of -- of trade        09:21


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                           Page 33
 1                      DAVID LEE DENTON
 2        in the areas of fraud.
 3   BY MR. SCHWARTZ:
 4       Q.     So how about bankruptcy laws?    Suppose
 5   that the Government suspected that one person was      09:21
 6   hiding assets from the Government in the context
 7   of bankruptcy, and the SA thought that in
 8   conducting a border device search, they might
 9   find e-mails reflecting those -- that hiding of
10   assets.                                                09:21
11              Would that be an appropriate scenario
12   for an SA to conduct a border device search?
13              MR. DREZNER:   Objection:
14        speculative.
15              THE WITNESS:   I believe, in that           09:21
16        situation, similar to the -- the first
17        hypothetical, we would be working in --
18        jointly with the IRS on that type of
19        investigation.   And if there were a joint
20        investigation, we would certainly be              09:21
21        entitled to conduct that border search and
22        look for that type of evidence.
23   BY MR. SCHWARTZ:
24       Q.     All right.   I'd like to go back to
25   Exhibit 2, which is the Defendants' First Set of       09:22


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                         Page 35
 1                      DAVID LEE DENTON
 2   terrorism and other national security matters,
 3   human and bulk cash smuggling, contraband and
 4   child pornography.   They can also reveal
 5   information -- I'll come back to that phrase --      09:23
 6   they can also reveal information about financial
 7   and commercial crimes, such as those relating to
 8   copyright, trademark and export control
 9   violations, closed quote.
10              Other than my little insertions, did I    09:23
11   read that correctly?
12       A.     Yes, sir.
13       Q.     So does ICE assert an interest --
14   excuse me -- a -- strike that.
15              Is detection of evidence a legitimate     09:23
16   purpose by ICE in conducting a border device
17   search?
18              MR. DREZNER:     Objection: vague.
19   BY MR. SCHWARTZ:
20       Q.     Let me pause there.                       09:23
21              MR. SCHWARTZ:    What aspect of
22        that -- and, again, I appreciate your
23        concise answer -- objection -- what was
24        vague about the question that I just
25        asked?                                          09:24


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                            Page 36
 1                      DAVID LEE DENTON
 2              MR. DREZNER:     I'm entitled to make
 3        objections when we think there's a
 4        relevant objection to be made.      Your
 5        question was vague.                                09:24
 6              I don't know what -- could you
 7        repeat the question?
 8              MR. SCHWARTZ:       Cindy, could you read
 9        the question back?
10                          -   -   -                        09:24
11              (Whereupon, the court reporter read
12               back the pertinent part of the
13               record.)
14                          -   -   -
15              MR. DREZNER:     Do you want me to           09:24
16        explain?
17              MS. EDNEY:      You don't need to.
18              MR. DREZNER:     I didn't think so.
19              MR. SCHWARTZ:       You certainly have no
20        obligation to explain.                             09:24
21   BY MR. SCHWARTZ:
22       Q.     So, Mr. Denton?
23       A.     I believe detection of evidence is,
24   yes, a valid interest.
25       Q.     Okay.   And how about revealing              09:25


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                          Page 37
 1                         DAVID LEE DENTON
 2   information about potential crimes?      Is that a
 3   valid purpose of conducting a border device
 4   search?
 5       A.        I believe it is.                        09:25
 6       Q.        Okay.
 7                 So is some information that is on a
 8   device, like a phone or a laptop, itself criminal
 9   contraband?
10       A.        It could be.                            09:25
11       Q.        So what is an example of information
12   on an electronic device that could be illegal
13   contraband?
14       A.        So if -- any pictures of sexual
15   activity with a child, by themselves, would be        09:25
16   contraband.
17       Q.        Okay.   So you just referenced
18   sexual -- I think sexual pictures of a child?
19       A.        Correct.
20       Q.        Okay.   So if I say "child              09:25
21   pornography," you'll know that I mean sexual
22   images of a child that are a violation of our
23   nation's child pornography laws?
24       A.        Yes, sir.
25       Q.        Okay.   So is child pornography an      09:26


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                            Page 38
 1                       DAVID LEE DENTON
 2   example of a digital file on a device that is,
 3   itself, illegal contraband?
 4       A.     Yes, sir.
 5       Q.     Okay.     What other examples do you know    09:26
 6   of files that are, in and of themselves,
 7   violations of law?
 8       A.     On a laptop, there might be malware
 9   exploits that are intended to be injected into
10   U.S. commerce.   I believe that would also be a         09:26
11   violation of law.
12       Q.     Could you just say, you know, two
13   sentences or so about what a malware exploit is?
14       A.     A malware exploit would be software
15   that was designed to be inserted into devices           09:26
16   within the United States in order to cause a
17   ransomware attack, a denial of service attack,
18   other -- to retrieve information that -- that
19   would be unauthorized to have.
20              So there are any number of different         09:27
21   types of malware.    Some of them could be
22   destructive, some of them could be designed to
23   gain information, but many of them would be
24   illegal to -- to possess.
25       Q.     So far, you've identified child              09:27


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                            Page 39
 1                         DAVID LEE DENTON
 2   pornography and malware exploits.
 3                 Are you aware of any other examples of
 4   digital files that are, themselves, illegal
 5   contraband?                                             09:27
 6       A.        I believe that, in particular, on the
 7   export side, there are many -- there could be
 8   documents that would be -- or would contain
 9   information that was not allowed to be exported,
10   you know, confidential information from the             09:27
11   Government or from companies that are conducting
12   research in technical areas.     And those might
13   violate export laws.
14       Q.        So you've talked about information
15   that is illegal to be exported under our nation's       09:28
16   export laws such that the information itself on a
17   computer would be illegal contraband; is that
18   fair?
19       A.        Yes, sir.
20       Q.        Okay.   And is there kind of a concise    09:28
21   term that you might use to describe that category
22   of digital contraband, something -- a phrase akin
23   to child pornography or malware exploits?
24       A.        I think the phrase you just used,
25   "digital contraband," would work well.                  09:28


                 TransPefect Legal Solutions
             212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                          Page 40
 1                      DAVID LEE DENTON
 2       Q.     Okay.   So other than the three
 3   examples you've given now -- the child
 4   pornography, the export -- the export control
 5   violation and the malware exploit -- are you aware    09:28
 6   of any other examples of digital information on a
 7   traveler's device that, of itself, would be
 8   illegal contraband?
 9       A.     That's all I can think of right now.
10       Q.     Okay.   Now, does the Government have      09:29
11   an interest in discovering information on a
12   travel's device that goes beyond these three
13   categories of illegal contraband?
14       A.     Yes.
15       Q.     Okay.   And so that would be the           09:29
16   evidence of crime and information about crime that
17   we talked about earlier that's reflected in the
18   Defendants' answers to the Plaintiffs'
19   interrogatories, correct?
20       A.     Yes, sir, correct.                         09:29
21       Q.     So could you give some examples of
22   digital evidence that the Government has a
23   legitimate purpose in seeking out that it is
24   not -- that is not itself digital contraband?
25       A.     Yes, sir.   Digital evidence would be      09:29


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                          Page 41
 1                      DAVID LEE DENTON
 2   anything indicating criminal activity.   And so,
 3   for instance, there could be evidence of money
 4   laundering resident on a device.
 5                 And referring back to your previous     09:30
 6   question, in fact, there could be -- like, within
 7   certain financial applications, there could be
 8   currency in excess of $10,000, which wouldn't be
 9   allowed to be exported without being properly
10   reported.                                             09:30
11                 But, in particular, we do a lot of
12   money laundering investigations.   And so that
13   would be an investigation of evidence being
14   resident on the device within various applications
15   and contacts that we would look for.                  09:30
16       Q.        So an example of the legitimate
17   pursuit of information about crime that is not
18   itself contraband would be information about money
19   laundering?
20       A.        Yes, sir.                               09:30
21       Q.        So what would be an example of
22   information in a device about money laundering
23   that investigator might hope to find?    Would it
24   be, like, an e-mail that says, you know, Dear
25   somebody, This is how we're going to get away with    09:31


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                            Page 42
 1                       DAVID LEE DENTON
 2   money laundering?
 3       A.        It could be.   That would be very nice
 4   if we had such an e-mail.    But more likely, it
 5   would be evidence of structuring of deposits, you       09:31
 6   know, different accounts that were -- that were
 7   being used, evidence of different corporations
 8   that were being formed for the purpose of evading
 9   currency requirements.
10                 And so there could be a lot of            09:31
11   different things that you might look for on -- on
12   a device in order to gain evidence of money
13   laundering.
14       Q.        So are there any limits on the
15   Government's interest in conducting a border            09:31
16   device search for the purpose of finding evidence
17   of crime, as opposed to criminal contraband
18   itself?
19       A.        I believe all of our searches -- we
20   attempt to be -- to conduct them in a reasonable        09:32
21   manner and to search for evidence of the crime
22   we're particularly interested in in that
23   situation.
24       Q.        So you have described a reasonable
25   manner limitation.                                      09:32


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                          Page 44
 1                      DAVID LEE DENTON
 2       Q.      So if it's possible to answer this,
 3   what is the frequency that office -- that SAs are
 4   conducting border device searches to find
 5   contraband as opposed to the frequency that           09:33
 6   they're doing these border device searches to find
 7   evidence of crime?
 8       A.      You know --
 9               MR. SCHWARTZ:    I'm sorry.   One
10        moment.                                          09:34
11               (Counsel confer.)
12   BY MR. SCHWARTZ:
13       Q.      Just to be clear here, this question
14   is directed at the pursuit, as opposed to the
15   results.                                              09:34
16               So I'm just going to repeat the
17   question.
18               What is the frequency that border
19   device searches are being conducted by SAs for the
20   purpose of finding digital contraband, as opposed     09:34
21   to the frequency that their purpose is to find
22   evidence of a crime?
23       A.      We don't aggregate our statistics to
24   elucidate that difference.
25       Q.      So parallel question:     What is the     09:34


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                          Page 45
 1                       DAVID LEE DENTON
 2   frequency that special agents, in conducting a
 3   border device search, find digital contraband
 4   compared to the frequency that they find evidence
 5   of crime?                                             09:35
 6       A.      We also do not aggregate our border
 7   device search statistics in that manner.
 8       Q.      So why doesn't the Government maintain
 9   statistics about the pursuit of -- strike that.
10               Why doesn't the Government maintain       09:35
11   statistics on the frequency that they find digital
12   contraband, as opposed to evidence of crime?
13       A.      I believe that evidence would be
14   recorded in a report of investigation, but it
15   would not be aggregated statistically and             09:35
16   separated out.   It would require manual effort to
17   go into reports of investigation associated with
18   particular border searches in order to retrieve
19   that information.
20       Q.      So does the Government assert that its    09:36
21   interest in searching a -- or conducting a border
22   device search in order to find evidence of crime
23   extends not just to the person who was suspected
24   of the crime but to another person who is not
25   suspected of crime but who might, nonetheless,        09:36


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                          Page 50
 1                      DAVID LEE DENTON
 2              MR. DREZNER:   Objection.   This is
 3        speculative.
 4              THE WITNESS:   Another example could
 5        be travelers coming into the                     09:42
 6        United States, and one of them is
 7        suspected of being a -- a narcotics
 8        smuggler, and part of his method of
 9        smuggling might be to use other people
10        along with him and -- as -- as internal          09:42
11        carriers or as -- as people that would be
12        able to provide cover for his crimes.
13   BY MR. SCHWARTZ:
14       Q.     So let me give an example.
15              So suppose there is someone traveling      09:43
16   by themself, and they are known to be business
17   partners with someone who's under investigation
18   for tax fraud.
19              Could the SAs conduct a border device
20   search on this traveler in order to find evidence     09:43
21   of the tax crime that his partner is suspected of?
22              MR. DREZNER:   Objection:
23        speculative.
24              THE WITNESS:   If the agent believes
25        that or has reasonable suspicion that            09:43


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                         Page 51
 1                      DAVID LEE DENTON
 2        there would be evidence on that device, I
 3        think they would be authorized to -- to
 4        search it.
 5              (Sotto voce between co-counsel.)          09:43
 6              MR. DREZNER:    Can we take a break at
 7        this point?
 8              MR. SCHWARTZ:      Sure.
 9              MR. DREZNER:    Sorry.
10                         -   -   -                      09:45
11               (Whereupon, a recess was taken from
12                9:45 a.m. to 9:56 a.m.)
13                         -   -   -
14              THE WITNESS:    I would like to make a
15        couple of clarifications on -- on previous      09:56
16        testimony.
17   BY MR. SCHWARTZ:
18       Q.     Please.
19       A.     First, regarding the reasonable
20   suspicion standard, that is for forensic             09:56
21   examinations and does not cover manual
22   examinations, per our guidance.
23              But practically speaking, we're going
24   to be already -- already have a case or be
25   investigating anybody that -- that we do a border    09:57


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                          Page 54
 1                      DAVID LEE DENTON
 2   BY MR. SCHWARTZ:
 3       Q.     Okay.   So I think you just said that
 4   for almost all search -- some significant number,
 5   whatever you said, of searches, because you're an     10:00
 6   investigative agency, you're going to have
 7   reasonable suspicion, correct?
 8       A.     Yes, sir.
 9       Q.     Okay.   But if you did not have
10   reasonable suspicion and your SA wanted to conduct    10:00
11   a basic search, they would not need reasonable
12   suspicion to conduct that basic search?
13       A.     Yes, sir.
14       Q.     Okay.   I guess while -- so this is a
15   good time, I think, to talk about of the meaning      10:01
16   of the words "basic search" and "advanced search."
17              Can you tell me what those words mean
18   to ICE?
19       A.     We would say a manual search is one
20   where you don't connect any external equipment to     10:01
21   the -- to the device in order to retrieve the
22   data, and then we would call it a "forensic
23   search" if you do connect such a device.
24       Q.     Okay.   So the dichotomy is between a
25   search of the device with the device itself versus    10:01


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                           Page 55
 1                      DAVID LEE DENTON
 2   a search of the device using a second device?
 3       A.     Yes, sir.
 4       Q.     Okay.     And the former category is
 5   called "basic"?                                        10:01
 6       A.     We would call it a "manual search."
 7       Q.     So is there a difference between a
 8   manual search and a basic search?
 9       A.     When you say "a basic search," I'm not
10   sure what you're referring to.                         10:02
11       Q.     Okay.     So the term that you are using
12   today on behalf of ICE to talk about a search
13   where you don't need reasonable suspicion is a
14   "manual search."
15       A.     Yes, sir.                                   10:02
16       Q.     Okay.     And, likewise, the kind of
17   search where you do need reasonable suspicion,
18   because you're using the Government's -- or ICE's
19   device to retrieve information from the traveler's
20   device, the term that you're using for that kind       10:02
21   of search is what?
22       A.     A "forensic search."
23       Q.     A "forensic search."
24              And are you familiar with the term
25   "advanced search"?                                     10:02


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                           Page 56
 1                       DAVID LEE DENTON
 2       A.      I believe that's the term that CBP
 3   uses in their policy.
 4       Q.      Okay.   But the terminology that ICE --
 5   that you are using today on behalf of ICE is a         10:02
 6   "forensic search" and a "manual search"?
 7               MR. DREZNER:   Objection: asked and
 8        answered.
 9               THE WITNESS:   Yes, sir.
10   BY MR. SCHWARTZ:                                       10:02
11       Q.      Okay.
12               Okay.   So we're going to continue in
13   the discussion of the Government's purposes for
14   conducting searches.
15               I think we've had a valuable detour to     10:03
16   talk about manual versus forensic searches and the
17   different factual predicate for conducting them,
18   but now I want to get back into the Government's
19   purposes.
20               We were talking about searching one        10:04
21   person because of suspicion that they had evidence
22   relevant to the possible crimes of another person,
23   correct?
24       A.      Yes, sir.
25       Q.      Okay.   So what about a reporter who is    10:04


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                            Page 57
 1                     DAVID LEE DENTON
 2   known to have had contact with a suspected
 3   terrorist?   And there is no suspicion about the
 4   reporter being a terrorist, but there is suspicion
 5   that the reporter's device might contain                10:04
 6   information about the terrorist.
 7                Does the Government have a legitimate
 8   purpose in conducting a border device search of
 9   the journalist's device?
10                MR. DREZNER:    Objection:                 10:04
11        speculative.
12                Again, I'll clarify he's only
13        answering on behalf of ICE; and law
14        enforcement privilege.
15                But you can answer, if you're able         10:05
16        to.
17                MR. SCHWARTZ:   And thank you for the
18        clarification.   I keep saying
19        "Government," and I mean ICE.        And I will
20        get that straight.                                 10:05
21                THE WITNESS:    Yes, sir, I believe if
22        the agent has reasonable suspicion that
23        the device would contain evidence relating
24        to terrorist activity, we would have an
25        interest in searching it.     Yes, sir.            10:05


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                            Page 58
 1                       DAVID LEE DENTON
 2   BY MR. SCHWARTZ:
 3       Q.        So if the SAs had no evidence of
 4   crime, but they did have suspicion that the
 5   journalist had contact with a terrorist, and the        10:05
 6   SAs want to conduct a basic search, they, in fact,
 7   would need no reasonable suspicion, correct?
 8       A.        Correct.
 9       Q.        In that scenario, would the Government
10   have a legitimate purpose in conducting the             10:05
11   no-suspicion search of the device of the
12   journalist?
13                 MR. DREZNER:   Objection: vague.
14                 THE WITNESS:   I believe they could.
15   BY MR. SCHWARTZ:                                        10:06
16       Q.        So I want to go back to Exhibit 2 for
17   a moment, which is, again, the Government's
18   answers to the first set of interrogatories.     We
19   were looking at it on Page 2 and a paragraph in
20   the middle that begins, As made clear.                  10:06
21                 As made clear in two rules, border
22   searches of electronic devices are conducted in
23   furtherance of customs, immigration, law
24   enforcement and homeland security
25   responsibilities.                                       10:06


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                          Page 64
 1                      DAVID LEE DENTON
 2   a suspicion that a particular person was an
 3   undocumented immigrant?   And so the ERO
 4   deportation officer calls the SA, says, You've got
 5   someone at the border; I think they're a suspected    10:13
 6   undocumented immigrant.   Can you conduct a border
 7   device search?
 8              While the SA has the ultimate power to
 9   decide whether or not to conduct the border device
10   search, the SA would take that information from       10:13
11   the ERO officer into account in deciding whether
12   to conduct the border device search, correct?
13              MR. DREZNER:   Objection: speculative
14        and to scope.
15              THE WITNESS:   I believe that's            10:13
16        correct, yes.
17   BY MR. SCHWARTZ:
18       Q.     So slightly different scenario:
19   There's a person at the border who's a
20   United States citizen, and the ERO deportation        10:13
21   officer knows that U.S. citizen is associated with
22   a suspected undocumented immigrant.
23              And the ERO deportation officer calls
24   the SA and says, We would like you to search the
25   device of this U.S. citizen because we think it       10:13


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                       Page 65
 1                      DAVID LEE DENTON
 2   contains evidence of the undocumented status of
 3   the person we're investigating.
 4              While the SA has ultimate power to
 5   decide whether or not to do a border device        10:14
 6   search, they would take into account the
 7   information they got from the ERO deportation
 8   officer in deciding whether to conduct a border
 9   device search, correct?
10              MR. DREZNER:    Objection:              10:14
11        speculative.   And I'm going to make a
12        standing objection that these questions
13        are outside the scope, and so his answers
14        are not binding.
15              But you can answer, to the extent       10:14
16        you're able.
17              THE WITNESS:    I believe that the
18        special agent would take that into
19        consideration, yes.
20   BY MR. SCHWARTZ:                                   10:14
21       Q.     And just --
22              MR. SCHWARTZ:   You have done your
23        job of making your objection in a concise
24        manner, and I thank you for that.
25              For the record, the Plaintiffs' view    10:14


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                             Page 74
 1                      DAVID LEE DENTON
 2                THE WITNESS:   Those, and possibly
 3          others.
 4   BY MR. SCHWARTZ:
 5          Q.    So what others?                             10:25
 6                MR. DREZNER:   Same objection.
 7                THE WITNESS:   I -- I can't think of
 8          any off the top of my head, but I don't
 9          want to preclude cooperation with any
10          U.S. Government element.                          10:25
11   BY MR. SCHWARTZ:
12          Q.    I understand the clarification.    Thank
13   you.
14                So pursuant to these interests of
15   the -- of ICE in conducting border device searches       10:25
16   for national security, for homeland security, for
17   terrorism threat analysis, can ICE search a
18   journalist's reports on national security issues?
19                MR. DREZNER:   Objection:
20          speculative.                                      10:26
21                THE WITNESS:   I believe in a border
22          search environment, if we had suspicion
23          that there would be evidence of a crime on
24          there, then -- then I believe, yes, we
25          could.                                            10:26


                 TransPefect Legal Solutions
             212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                          Page 75
 1                      DAVID LEE DENTON
 2   BY MR. SCHWARTZ:
 3       Q.     And, likewise, you could do a basic
 4   search on that journalist with no suspicion,
 5   correct?                                              10:26
 6       A.     Yes.
 7       Q.     How about a journalist or a scholar
 8   whose sources of their work are foreigners who are
 9   of interest to the Government in a terrorist
10   investigation?    The Government -- or strike         10:26
11   that -- ICE asserts an interest in searching them
12   in order to find -- let me start that -- that
13   question again.
14              Suppose there's a journalist or a
15   scholar with foreign sources who are of interest      10:27
16   to the Government and that journalist or scholar
17   presents at the U.S. border.
18              ICE asserts that the special agents
19   could search them for -- in order to find
20   information about the foreigner that they are         10:27
21   investigating, correct?
22              MR. DREZNER:    Objection --
23        objection: vague and speculative.
24              THE WITNESS:    If we had an
25        investigative interest, then, yes.               10:27


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                           Page 90
 1                        DAVID LEE DENTON
 2        access, depending on the nature of their
 3        role within the Agency and their capacity
 4        as investigators.
 5   BY MR. SCHWARTZ:                                       10:47
 6       Q.       Just clearing up a few things.   I
 7   believe that you used the word "TECS" in answering
 8   your question.
 9       A.       Yes.
10       Q.       Is TECS a acronym that is spelled         10:47
11   T-E-C-S?
12       A.       Yes, sir.
13       Q.       Okay.   What is TECS?
14       A.       The acronym, as I understand it,
15   stands for the Treasury Enforcement Communications     10:48
16   System.    It was originally formed by the
17   U.S. Customs Service.
18                And it is -- the acronym may have
19   changed definition since CBP is not under the
20   Treasury Department anymore, so I'm not positive       10:48
21   about the acronym.    But it's generally the system
22   that CBP officers use to place information about
23   travelers.
24       Q.       And ICE special agents who are
25   deciding whether to conduct a border device search     10:48


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                           Page 91
 1                       DAVID LEE DENTON
 2   generally have access to the TECS system, correct?
 3                 MR. DREZNER:   Objection based on
 4        privilege.
 5                 You can answer, if you're able to do     10:48
 6        so.
 7                 THE WITNESS:   They could receive
 8        information from CBP about TECS or they
 9        could have access themselves.
10   BY MR. SCHWARTZ:                                       10:48
11       Q.        And as a general matter, an SA who
12   wants access to TECS can get it either directly or
13   through CBP?
14       A.        CBP grants the access, as far as I'm
15   aware.                                                 10:49
16       Q.        So just to be clear here, your answer
17   talked about different units of SAs, you know, in
18   different functions, like airport or, you know,
19   ground or port of entry -- a land-based border
20   port of entry.                                         10:49
21                 My question is concerned with all of
22   the SAs at all of the ports of entry who might
23   want to do a border device search.
24                 As a general rule, if they want
25   information about the traveler that is in TECS,        10:49


                  TransPefect Legal Solutions
              212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                         Page 92
 1                      DAVID LEE DENTON
 2   they have access to TECS, correct?
 3              MR. DREZNER:    Objection: vague.
 4              THE WITNESS:    They can get access to
 5        TECS, yes.                                      10:50
 6   BY MR. SCHWARTZ:
 7       Q.     And if an SA has access to the
 8   advanced -- strike that.
 9              If an SA has access to the Automated
10   Targeting System, would they have that access        10:50
11   through TECS, or would they have it through some
12   other means?
13              MR. DREZNER:    Objection: it's vague.
14        And I believe he already answered that he
15        doesn't know the answer to this question.       10:50
16              THE WITNESS:    I'm not certain how
17        the system works -- how the ATS system
18        works, but I believe that access would be
19        granted from CBP.     Whether through --
20        through TECS or some other mechanism, I'm       10:50
21        not sure.
22   BY MR. SCHWARTZ:
23       Q.     Okay.
24              So we've kind of established what TECS
25   is and how information might have been uploaded      10:50


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                            Page 99
 1                        DAVID LEE DENTON
 2   investigation of this traveler?
 3       A.       Yes, sir.
 4       Q.       Okay.   And if the ICE officer in that
 5   situation was making a decision whether to conduct      11:13
 6   a border device search and they felt that
 7   information in the CBP ATS system would help them
 8   make that decision, the ICE SA would be able to
 9   get that ATS information, correct?
10       A.       I believe they could, yes.                 11:14
11       Q.       Okay.   So I would like to turn back to
12   Exhibit 1 of the deposition, which is the list of
13   topics -- it's the notice of the deposition on the
14   first page, and the second page is a list of
15   topics.                                                 11:14
16                And I'm going to identify two topics
17   that my next set of questions are relevant to that
18   are kind of overlapping.
19                So Topic Number 1, do you see, it
20   says, Policies, practices?                              11:14
21       A.       Yes.
22       Q.       Okay.   So I'm going to read it out
23   loud.
24                One, Policies, practices, and training
25   regarding the basis to search or seize electronic       11:14


                 TransPefect Legal Solutions
             212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                          Page 104
 1                    DAVID LEE DENTON
 2              Did I read that correctly?
 3       A.     Yes, sir.
 4       Q.     So just backing up a moment so I
 5   understand the milieu within this -- this answer       11:18
 6   makes sense, when would an ICE officer be in a
 7   position to conduct a border device search?
 8       A.     I believe that an ICE agent would be
 9   in a position to conduct a border device search
10   anytime they have an investigative interest or         11:19
11   belief that there would be information on that
12   device that would help further our investigation.
13       Q.     So turning to the discussion we had
14   immediately after the break, where you made an
15   important clarification, I gather that there are       11:19
16   some situations where the traveler is referred by
17   CBP over to ICE, and in that situation, the ICE SA
18   might conduct a border device search?
19       A.     Yes, sir.
20       Q.     And there's also a scenario where the       11:19
21   ICE SA already has an open investigation of a
22   traveler, and, likewise, the SA might -- when that
23   traveler appears at the border, might be in a
24   position to conduct a border device search?
25       A.     Yes, sir.                                   11:19


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                          Page 105
 1                       DAVID LEE DENTON
 2       Q.      So of the ICE employees who are at
 3   ports of entry potentially conducting border
 4   device searches, is it just the SAs, or are there
 5   other staff, such as forensic specialists, who         11:20
 6   might be doing the -- the border device search at
 7   the border, at the port of entry?
 8       A.      The only people who would conduct a
 9   forensic search at the border would be people who
10   are specifically trained for it, CFAs, generally       11:20
11   speaking.
12       Q.      And, again, the CFA is a computer --
13   what is a CFA?
14       A.      A computer forensic agent or a
15   computer forensic analyst.                             11:20
16       Q.      Okay.   So does the term "CFA" include
17   both of those?
18       A.      Yes.
19       Q.      Okay.   So we may have covered this
20   before, so I apologize.                                11:20
21               A -- can an SA be a CFA?
22       A.      Yes.
23       Q.      And so for an SA to become a CFA, they
24   probably go through some additional kind of
25   training in order to be certified as competent to      11:20


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                          Page 130
 1                      DAVID LEE DENTON
 2   investigation and the deciding whether or not to
 3   do the border device search, are family
 4   relationships between the traveler and someone
 5   else a factor that the SA might consider in            11:48
 6   deciding whether to do the search -- the border
 7   device search?
 8              MR. DREZNER:    Objection: vague and
 9        speculative.
10              THE WITNESS:    I guess that a              11:48
11        relationship between criminals could be a
12        factor.     And to the extent that criminals
13        could be members in the same family, it
14        could be.
15   BY MR. SCHWARTZ:                                       11:48
16       Q.     So what if the traveler was not
17   suspected of a crime, but they were related to a
18   person who was the subject of a ICE investigation?
19              Would that be a basis for ICE,
20   potentially, to conduct the border device search       11:48
21   of the -- the traveler before them?
22              MR. DREZNER:    Objection: vague and
23        speculative.
24              THE WITNESS:    By itself, I don't
25        believe that would -- would be a basis,           11:48


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                          Page 131
 1                      DAVID LEE DENTON
 2        but in conjunction with other factors, it
 3        could be.
 4   BY MR. SCHWARTZ:
 5       Q.     So the same scenario:      It's the         11:49
 6   traveler who is the subject of the investigation,
 7   deciding whether to do a border device search.
 8              Is their travel history a factor that
 9   might be considered in deciding whether or not to
10   do a border device search?                             11:49
11              MR. DREZNER:   Objection:
12        speculative.
13              THE WITNESS:   I suppose the travel
14        history could be a subject -- or could be
15        a factor in the decision to make a border         11:49
16        search.
17   BY MR. SCHWARTZ:
18       Q.     So suppose the traveler is a
19   nationalized U.S. citizen -- the same matrix:
20   there's an investigation, they're deciding whether     11:49
21   to do a border device search.
22              Is their nation of birth potentially a
23   factor that might be considered in whether or not
24   to do a border device search?
25              MR. DREZNER:   Objection: vague and         11:49


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                             Page 149
 1                        DAVID LEE DENTON
 2       A.       I think you would -- "broadcast
 3   message" just meant that it was sent out to
 4   everybody and not to a specific location.     So it's
 5   a message.                                                12:12
 6       Q.       Okay.   So was this message sent to all
 7   special agents and CFAs who might do border device
 8   searches?
 9       A.       Yes.
10       Q.       Okay.   So from the perspective of a SA      12:12
11   or CFA who potentially has in front of them two
12   different documents, one of which is Exhibit 5,
13   which is the 2009 directive, which says you never
14   need reasonable suspicion, and the other is the
15   2018 message, which says, for forensic searches --        12:12
16   well, it says whatever it says about reasonable --
17   about -- it says whatever it says.
18                Which one is the -- which one is
19   controlling on the special agents?
20       A.       The broadcast message is controlling.        12:12
21       Q.       And that would be understood by all
22   the special agents?    There's some kind of
23   understanding that a more recent broadcast message
24   trumps an older directive?
25       A.       Yes.                                         12:13


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                            Page 160
 1                      DAVID LEE DENTON
 2       A.      Yes.
 3       Q.      And what are those systems?
 4       A.      CBP has a variety of systems.    I think
 5   we previously discussed ATS.   There's the APIS,         01:12
 6   Advanced Passenger Information System; there's
 7   ACS, the Automated Cargo [sic] System.
 8               Outside of CBP, there are -- ICE
 9   maintains its own databases.   We have what's
10   called ICM, the Investigative Case Management            01:13
11   system.   And ICM is the repository for pretty much
12   all of our case information, including our subject
13   records and reports of investigation.
14               I think those would be the primary
15   databases that -- that ICE agents would use to           01:13
16   have information about -- about travelers.
17       Q.      So you mentioned the ATS; you also
18   mentioned APIS.
19               What does APIS stand for?
20       A.      The Advanced Passenger Information           01:13
21   System.
22       Q.      Is that -- what agency manages the
23   APIS system?
24       A.      I believe CBP.
25       Q.      Is that different than the TECS              01:13


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                            Page 163
 1                         DAVID LEE DENTON
 2   data from -- from that company or from the
 3   country, generally.
 4                 There's a lot of trade information
 5   that's in there that would affect trade                  01:16
 6   investigations.
 7       Q.        So -- in the context of a trade
 8   investigation -- trade -- information in the ACS
 9   could be helpful to an SA in deciding whether to
10   conduct a border device search?                          01:16
11       A.        Yes.
12       Q.        And so who -- what Government agency
13   manages the ACS?
14       A.        I believe CBP.
15       Q.        And what information is in the ACS?        01:16
16       A.        It's not information about persons;
17   it's information about cargo and shipments and
18   merchandise that's imported or exported.
19       Q.        Okay.
20                 So you also mentioned the system known     01:16
21   as, I think you said, Investigative Case
22   Management?
23       A.        Yes.
24       Q.        And that is ICM?
25       A.        Yes.                                       01:17


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                          Page 164
 1                      DAVID LEE DENTON
 2       Q.     And ICM is a system that is operated
 3   by ICE?
 4       A.     Yes, sir.
 5       Q.     And SAs who are deciding whether or         01:17
 6   not to conduct a border device search would have
 7   access to the information that's in the ICM?
 8       A.     Yes, sir.
 9       Q.     And information in the ICM, in some
10   cases, will be relevant to the SA's decision           01:17
11   whether to conduct a border device search?
12       A.     Yes, sir.
13       Q.     Okay.   And so what kind of information
14   is in the ICM?
15              MR. DREZNER:   Objection on the basis       01:17
16        of privilege.
17              You can answer, to the extent you
18        can do so in a nonprivileged way.
19              THE WITNESS:   So there could be a
20        wide variety of information contained in          01:17
21        ICM, but primarily, it would be reports of
22        investigation and subject records.
23   BY MR. SCHWARTZ:
24       Q.     What's the difference between a report
25   of an investigation and a subject record?              01:17


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                          Page 165
 1                      DAVID LEE DENTON
 2       A.     A subject record would be linked to a
 3   report of investigation and it would identify
 4   persons or objects that are connected to the
 5   investigation.                                         01:18
 6       Q.     So a subject record is a subset of the
 7   report of investigation?
 8       A.     Yes, sir, I think you could say that.
 9       Q.     Okay.   Would, in some cases, reports
10   of investigate -- well, strike that.                   01:18
11              Other than reports of investigation
12   and subject records, are there other categories of
13   information that are in the ICM that are available
14   to the SAs at the border?
15              MR. DREZNER:     Objection on the basis     01:18
16        of law enforcement privilege.
17              You can answer, if you're able to do
18        so.
19              THE WITNESS:     I don't think I can
20        expound further on the -- the subject             01:18
21        matter within ICM.
22   BY MR. SCHWARTZ:
23       Q.     Because of the privilege or because
24   you don't know if there's more?
25       A.     I believe there is more, but I am not       01:18


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                             Page 166
 1                         DAVID LEE DENTON
 2   sure I can say exactly, you know, what it is.
 3   Because I know that there are a variety of -- of
 4   records that are kept in ICM.
 5       Q.        Okay.   And please answer this question     01:19
 6   as literally stated:     The reason -- the reason why
 7   you can't say more is because saying more would
 8   intrude on the law enforcement privilege or
 9   because you don't know the answer?
10       A.        I think a combination of both.              01:19
11       Q.        Okay.   I'm going to move on from
12   there.
13                 The ICM -- might it contain
14   information about prior encounters between ICE and
15   the person at the border?                                 01:19
16       A.        It would contain that information
17   within reports of investigation, yes.
18       Q.        Okay.   And might it contain
19   information about whether or not the traveler was
20   sent a secondary screening?                               01:20
21       A.        That information would be in those
22   reports, yes.
23       Q.        Would it contain information about
24   whether or not there had been a bag search of the
25   traveler?                                                 01:20


                  TransPefect Legal Solutions
              212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                            Page 167
 1                       DAVID LEE DENTON
 2       A.        Any border search that was conducted
 3   would be recorded, yes.
 4       Q.        And that would include a bag search?
 5       A.        It would include a bag search, yes.        01:20
 6       Q.        How about a pat-down/frisk of the
 7   traveler?    Would that be -- if it happens, would
 8   that be reported in the ICM system?
 9       A.        ICE -- again, our situation at the
10   border is very different than CBP, and we would          01:20
11   not be conducting a pat-down or a frisk of anybody
12   at the border unless we were going to arrest them
13   and then take them to jail for evidence that we
14   found.    So it's not a situation that would occur.
15       Q.        Well, thank you for that                   01:20
16   clarification.    It shows my lack of knowledge of
17   your system compared to your knowledge of your
18   system.
19                 How about a search -- a search of
20   someone's device at the border?    That would be         01:21
21   reflected in the ICM system?
22       A.        It would be, yes.
23       Q.        And all of that information that we've
24   just gone through -- the previous encounter, the
25   secondary screening, the search of the bag, the          01:21


                  TransPefect Legal Solutions
              212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                          Page 168
 1                      DAVID LEE DENTON
 2   search of the electronic device -- all of that
 3   information, through the ICM, would be available
 4   to the SA at the border who is deciding whether or
 5   not, in real-time, to conduct a border device          01:21
 6   search of the traveler, correct?
 7       A.     Yes.
 8       Q.     And all of that information would be
 9   relevant to the decision whether to conduct the
10   border device search, correct?                         01:21
11              MR. DREZNER:   Objection:
12        speculative.
13              THE WITNESS:   I think all of those
14        factors could be relevant.
15   BY MR. SCHWARTZ:                                       01:21
16       Q.     Would the travel history of the person
17   at the border be reflected in the ICM?
18              MR. DREZNER:   Objection.   I think
19        that was asked and answered.
20              THE WITNESS:   I believe that it            01:22
21        would be or could be reflected in ICM, but
22        travel history is generally maintained by
23        CBP in the TECS system.
24   BY MR. SCHWARTZ:
25       Q.     And as we discussed before, in some         01:22


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                           Page 169
 1                      DAVID LEE DENTON
 2   circumstances, that information of the TECS system
 3   might be made available to the -- the ICE SAs?
 4       A.     Yes, sir.
 5       Q.     So the information in the                    01:22
 6   Investigative Case Management -- I'm sorry.   Is it
 7   just ICM or is it case management system --
 8       A.     ICM is fine.
 9       Q.     ICM.    Okay.
10              The information in the ICM about a           01:22
11   border device search of a traveler in the past --
12   might that contain content from the traveler's
13   device?
14              MR. DREZNER:    Objection on the basis
15        of privilege law enforcement.                      01:23
16              But you can answer, if you can do so
17        in a nonprivileged way.
18              THE WITNESS:    Information about what
19        was found in a search might be contained
20        within a report of investigation, but the          01:23
21        contents of the search themselves would
22        not be maintained in ICM.
23   BY MR. SCHWARTZ:
24       Q.     Okay.   So I'm just going to read back
25   your answer.   Quote:                                   01:23


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                          Page 172
 1                       DAVID LEE DENTON
 2   of that, it's not put into ICM itself, but a
 3   description of it might be put into ICM in the
 4   form of a report of investigation.
 5       Q.      Thank you.   That was very helpful.        01:26
 6               If I can just try to summarize, it
 7   sounds like you're saying the evidence itself, in
 8   the sense of, like, the 1s and 0s, don't go into
 9   the ICM -- they go into a different storage
10   system -- but a description of the -- the              01:26
11   information, as in, you know, an officer's
12   narrative/description of what they saw, might go
13   into the ICM; is that correct?
14       A.      Yes, sir.
15       Q.      Okay.   So the description by the          01:26
16   officer that goes into the ICM, it might be -- if
17   they're describing, for example, a -- a written
18   message, it might be a employee's summary of what
19   they saw.   So they might get the gist of a longer
20   message by being described more concisely.             01:27
21               MR. DREZNER:   Objection: vague and
22        speculative.
23               THE WITNESS:   That's correct, they
24        might have a verbatim transcript of a
25        conversation, for instance, if it was a           01:27


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                       Page 173
 1                      DAVID LEE DENTON
 2        child pornography investigation and they
 3        wanted to put in their report the specific
 4        language that was used by -- by the
 5        suspect; or it might just be a description     01:27
 6        of -- of a conversation; or it might say
 7        that they, for instance -- continuing with
 8        the same example -- looked at many
 9        pictures of child pornography on the
10        phone, and it might describe them; or it       01:27
11        might just state they were encountered
12        and, you know, held as evidence, something
13        like that.
14   BY MR. SCHWARTZ:
15       Q.     So it could be a verbatim recitation     01:28
16   of written information, correct?
17       A.     Correct.
18       Q.     And it could be a summary of written
19   information, correct?
20       A.     Correct.                                 01:28
21       Q.     And it could be a description of a
22   photograph, correct?
23       A.     Correct.
24       Q.     And when we talk about the written
25   materials that could be verbatim or summarized,     01:28


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                          Page 174
 1                      DAVID LEE DENTON
 2   that could be an e-mail, correct?
 3       A.     Yes.
 4       Q.     It could be a text message, correct?
 5       A.     Correct.                                    01:28
 6       Q.     It could be a posting on social media?
 7       A.     Correct.
 8       Q.     It could be basically anything in
 9   writing that one might find inside someone's
10   laptop or cell phone or other device?                  01:28
11       A.     Yes.
12       Q.     Okay.    And all of that information --
13   that is, the officer's description of the content
14   of the person's electronic device that is reported
15   in the Investigative Case Management and which is      01:28
16   available to the SA at the border who is making
17   the decision whether or not to conduct a border
18   device search -- all of that information is
19   relevant to whether or not to conduct a new border
20   device search, correct?                                01:29
21              MR. DREZNER:   Objection: form and
22        speculative.
23              THE WITNESS:   I believe that
24        information could be relevant, yes.
25


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                          Page 187
 1                       DAVID LEE DENTON
 2               MR. SCHWARTZ:    Okay.   What the
 3        Plaintiffs want to know -- and I'm going
 4        to begin by directing this question to
 5        Mr. Denton, and if Mr. Denton -- we'll see        01:50
 6        if Mr. Denton knows.
 7   BY MR. SCHWARTZ:
 8       Q.      Mr. Denton, could you maybe look first
 9   at Exhibit 7 and then Exhibit 9 and tell me
10   whether or not these are the same document,            01:50
11   except one is -- Number 7 is more redacted and
12   Number 9 is less redacted?
13       A.      I don't see Number 7 handy, but --
14               MR. DREZNER:    Here you go.
15               THE WITNESS:    -- yes, the -- one is      01:50
16        clearly more redacted than the other.
17   BY MR. SCHWARTZ:
18       Q.      And aside from the redactions, they
19   are the same document?
20       A.      Yes, sir.                                  01:50
21       Q.      Okay.   So is this document, this
22   message, as reflected in Exhibit 7 and 9, the
23   current -- currently in force as to the SAs when
24   deciding whether and how to conduct border device
25   searches?                                              01:51


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                          Page 188
 1                       DAVID LEE DENTON
 2       A.      Yes, sir, this is current policy.
 3       Q.      This is current policy?
 4       A.      Yes, sir.
 5       Q.      All right.   Let's move along.             01:51
 6               All right.   I'd like to turn, please,
 7   back to Exhibit -- I'm sorry -- Exhibit 4, which
 8   is the Defendants' third set of interrogatory
 9   answers, and ask, Mr. Denton, please, to turn to
10   Page 7.                                                01:52
11               And do you see, towards the bottom, it
12   says, Interrogatory Number 17?
13       A.      Yes, sir.
14       Q.      Okay.   So I'm going to read the first
15   sentence.                                              01:52
16               Explain whether and under what
17   circumstances border officers employed by
18   Defendants search or confiscate travelers'
19   electronic devices at the request of any other
20   federal, state or local government, department,        01:52
21   agency or entity, closed quote.
22               Did I read that correctly?
23       A.      Yes, sir.
24       Q.      Okay.
25               Will you please turn to the next page?     01:52


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                            Page 189
 1                        DAVID LEE DENTON
 2                And I'd like -- Page 8.    And I'd like
 3   you to turn to the paragraph at the bottom that
 4   begins, ICE states that ICE.
 5                Do you see that?                            01:53
 6       A.       Yes, sir.
 7       Q.       Okay.   So I'm going to read aloud this
 8   paragraph.
 9                ICE states that ICE special agents
10   make independent determinations of the -- on the         01:53
11   jurisdiction, justification, and necessity for
12   every border search they undertake.     While
13   information provided to ICE by other law
14   enforcement agencies may inform an ICE special
15   agent's decision to perform a border search of an        01:53
16   electronic device, ICE conducts border searches to
17   further ICE investigations and pursue ICE's law
18   enforcement mission and does not conduct border
19   searches or detain electronic devices at the
20   request of any other agency, closed quote.               01:53
21                Did I read that correctly?
22       A.       Yes, sir.
23       Q.       So it is correct that information
24   provided to ICE by other law enforcement agencies
25   may inform an ICE special agent's decision to            01:53


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                           Page 190
 1                       DAVID LEE DENTON
 2   perform a border search of an electronic device,
 3   correct?
 4       A.      Yes, sir.
 5       Q.      Okay.   So suppose that an officer from     01:53
 6   another agency was to communicate with an SA at
 7   the border, and the SA is interacting with the
 8   traveler.   And the officer from the other agency
 9   says, I'm investigating this traveler.   It would
10   help my investigation if you looked inside their        01:54
11   devices for a particular kind of evidence.
12               Now, as is clear here, you don't
13   automatically do anything for another agency, but
14   the fact that another agency is investigating them
15   and wants the information -- that is a fact that        01:54
16   would be relevant to the SA in deciding whether or
17   not to conduct a border device search, correct?
18               MR. DREZNER:   Objection: form;
19        vague; speculative.
20               THE WITNESS:   Yes, sir, that would         01:54
21        be a factor; but I would add that if
22        another agency contacted us, we, you know,
23        would decide if we had an ICE interest in
24        what they were investigating, if there
25        was, you know, a crime under our                   01:54


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                         Page 191
 1                      DAVID LEE DENTON
 2        jurisdiction that would justify a joint
 3        case.   And if there was, we would open up
 4        a joint case.
 5                And what they're looking for would       01:55
 6        be a factor in whether we would do a
 7        border search, but it would primarily be
 8        if we could find evidence of whatever
 9        violations we're looking for.
10   BY MR. SCHWARTZ:                                      01:55
11       Q.       All right.   So you get the kind of
12   request from the other agency I described.
13                And in the first instance, the SA is
14   going to decide whether or not this is a matter
15   that falls within ICE's enforcement jurisdiction,     01:55
16   correct?
17       A.       Correct.
18       Q.       And if it does, then the fact that
19   this other agency out there is doing an
20   investigation and wants the search done, that         01:55
21   would be a factor that would inform the SA's
22   decision whether to conduct the border device
23   search, correct?
24                MR. DREZNER:   Objection: vague and
25        speculative.                                     01:55


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                           Page 192
 1                      DAVID LEE DENTON
 2                 THE WITNESS:   Yes, I believe that's
 3        correct.
 4   BY MR. SCHWARTZ:
 5       Q.        So there are some cases where a           01:55
 6   traveler is at the border and the SA is interested
 7   in them where they would not search the device but
 8   for this kind of request from the other agency,
 9   correct?
10                 MR. DREZNER:   Objection: vague and       01:56
11        speculative.
12                 THE WITNESS:   I don't think I can
13        narrow it down that much.
14   BY MR. SCHWARTZ:
15       Q.        So isn't it possible that there's a       01:56
16   traveler who presents at the border and there is
17   no query about them from another agency, and you
18   would let them enter the country without a border
19   device search; but if there is the query from a
20   agency that says, We're investigating them, and         01:56
21   the process we talked about before, where it would
22   result in a search where there wouldn't have been
23   one before?
24                 MR. DREZNER:   Objection: calling for
25        hypothetical; speculative.                         01:56


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                          Page 193
 1                      DAVID LEE DENTON
 2              THE WITNESS:    So I think the way the
 3        process works would be if we're contacted
 4        and asked to open up a case on an
 5        individual as part of a joint                     01:57
 6        investigation and we did open up that
 7        case, and a traveler showed up at the port
 8        of entry, you know, or -- or as -- on an
 9        airplane, or however they show up, and
10        then we're -- we're alerted that they're          01:57
11        there -- so the case agent would decide
12        whether to respond and interview the
13        person.     And they could decide whether to
14        conduct a border search or not based upon
15        the needs of the case.                            01:57
16   BY MR. SCHWARTZ:
17       Q.     Okay.
18              So I think I understand the way the
19   process works.   I'd like to explore which non-ICE
20   agencies we're talking about here.                     01:57
21              If we could turn back to Exhibit 4,
22   the final paragraph on Page 8.
23              The clause that I focused here is
24   information -- so this is -- I see you're looking
25   for it, so I'll pause while you find it.               01:58


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                          Page 194
 1                      DAVID LEE DENTON
 2              MR. DREZNER:     Here, this one
 3        (indicating).
 4              THE WITNESS:     Sorry.
 5              (Pause.)                                    01:58
 6   BY MR. SCHWARTZ:
 7       Q.     That's no problem.    It's my job to
 8   move at the pace so you can read along.
 9              So on Page 8, the final paragraph, the
10   second line, there's a sentence that begins While.     01:58
11              Do you see that?
12       A.     Yes.
13       Q.     Okay.     It says -- so Information
14   provided to ICE by another law enforcement
15   agency -- or by other law enforcements agencies        01:58
16   may inform an ICE special agent's decision to
17   perform a border search of an electronic device.
18              So I would like to know the meaning of
19   law enforcement agencies.
20              What are those?                             01:58
21       A.     Well, there -- I would say there are
22   many state and Federal law enforcement agencies
23   that we work with.   So that could be ATF, the
24   Bureau of Alcohol Tobacco and Firearms; it could
25   be IRS, the Internal Revenue Service; it could be      01:59


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                          Page 195
 1                       DAVID LEE DENTON
 2   the Secret Service; it could be the FBI; it could
 3   be any number of state or local law enforcement
 4   agencies.
 5       Q.      Okay.   So you named some Federal law      01:59
 6   enforcement agencies, specifically ATF, IRS,
 7   Secret Service, FBI.
 8               So those are among the law enforcement
 9   agencies who might provide information that's
10   relevant to the decision about whether to search a     01:59
11   traveler -- to do a border device search of a
12   traveler?
13               MR. DREZNER:   Objection to the
14        extent it mischaracterizes prior
15        testimony.                                        01:59
16               THE WITNESS:   I believe that's
17        generally correct.
18   BY MR. SCHWARTZ:
19       Q.      And without going through them all, I
20   imagine there are other Federal law enforcement        01:59
21   agencies between these four who, likewise, if they
22   provided information to ICE SAs, those SAs might
23   find it relevant to whether to do a border device
24   search?
25               MR. DREZNER:   Objection:                  01:59


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                          Page 196
 1                         DAVID LEE DENTON
 2        speculative.
 3                 THE WITNESS:   Again, assuming that
 4        ICE had opened up an investigation along
 5        with them and was pursuing an ICE case or         02:00
 6        an HSI case.
 7   BY MR. SCHWARTZ:
 8       Q.        Okay.   So how about the State
 9   Department, the Federal -- the U.S. State
10   Department?                                            02:00
11                 MR. DREZNER:   Objection: vague.
12                 THE WITNESS:   There are a couple of
13        State Department investigative components,
14        the -- the DSS, the Diplomatic Security
15        Services; and then, of course, there's the        02:00
16        State Department Office of the
17        Inspector General.
18                 There's probably others, but that's
19        all I can think of right now.
20                 So if we had a case that was a joint     02:00
21        case along with State Department or one of
22        those components, then we would possibly
23        conduct a border search pursuant to that
24        investigation.
25


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                          Page 197
 1                      DAVID LEE DENTON
 2   BY MR. SCHWARTZ:
 3       Q.     Okay.    So pivoting from Federal, you
 4   mentioned state and local.
 5              So I assume that means, like, state         02:01
 6   police and local municipal police departments and
 7   county sheriffs?
 8       A.     Yes, sir.
 9       Q.     Okay.    How about foreign governments?
10              MR. DREZNER:   Objection to the             02:01
11        extent it calls for privileged
12        information.
13              But you can answer, if you can do so
14        in a nonprivileged way.
15              THE WITNESS:   We sometimes conduct         02:01
16        joint investigations with foreign law
17        enforcement.
18   BY MR. SCHWARTZ:
19       Q.     And information from foreign law
20   enforcement in those investigations might be           02:01
21   relevant to an SA in deciding whether or not to
22   conduct a border device search, correct?
23              MR. DREZNER:   Objection:
24        speculative.
25              THE WITNESS:   Correct.                     02:01


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                         Page 198
 1                      DAVID LEE DENTON
 2   BY MR. SCHWARTZ:
 3       Q.      How about private corporations that
 4   are doing law enforcement work either as
 5   contractors or as their own kind of internal          02:01
 6   security?
 7       A.      Well, I can't envision where we would
 8   have a joint investigation with anything that
 9   wasn't a law enforcement agency.
10       Q.      So can you imagine a scenario where a     02:02
11   private corporation has information that is
12   provided to an SA that the SA finds relevant to
13   the decision whether or not to conduct a border
14   device search?
15               MR. DREZNER:   Objection: calling for     02:02
16        a hypothetical.
17               THE WITNESS:   Yes, I can imagine
18        that we have sources of information,
19        public and private.   And those can be --
20        they can span a wide variety of -- of            02:02
21        people, of corporations, business
22        interests.    And that would -- information
23        from prior entities would certainly be one
24        consideration that could enter into an
25        agent's determination of reasonable              02:02


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                          Page 199
 1                      DAVID LEE DENTON
 2        suspicion.
 3   BY MR. SCHWARTZ:
 4       Q.     So I think you just said that there
 5   are a variety of private entities who might have       02:02
 6   information that would be relevant to the decision
 7   whether to do a border device search.
 8              Can you give some examples of the
 9   kinds of private entities and the kinds of
10   private -- the kinds of information from them?         02:03
11              MR. DREZNER:   Objection to the
12        extent it mischaracterizes testimony.
13              And objection on the basis of law
14        enforcement privilege.
15              But you can answer, if you can do so        02:03
16        in a nonprivileged way.
17              THE WITNESS:   So, for example, an
18        HSI agent might have a confidential
19        informant that would have information on a
20        particular narcotic smuggling ring, so            02:03
21        would provide that information to the
22        special agent.
23              And that, by itself, might not be
24        enough to create reasonable suspicion for
25        a particular traveler, but combined with          02:03


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                           Page 200
 1                      DAVID LEE DENTON
 2        other circumstances, it might.
 3   BY MR. SCHWARTZ:
 4       Q.       So besides a confidential informant,
 5   what other kinds of private entities might have         02:03
 6   the relevant information for a border device
 7   search?
 8                MR. DREZNER:   Same objections.
 9                THE WITNESS:   So there are private
10        citizens who see criminal activity and             02:04
11        would like to report it to law
12        enforcement.   And they don't expect
13        compensation for it, but they provide it
14        simply to help law enforcement.
15                And that would be another situation        02:04
16        where an agent might receive information
17        from any member of the public regarding
18        criminal activity.
19   BY MR. SCHWARTZ:
20       Q.       Would it be fair to -- to describe the     02:04
21   people in the scenario you just have, as
22   witnesses?
23       A.       They could be witnesses.
24       Q.       Or unpaid reporters of information?
25                I just want to know what -- how to         02:04


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                          Page 201
 1                       DAVID LEE DENTON
 2   concisely describe that person.
 3       A.      I think they're just -- they fall into
 4   so many different categories, it could be tough to
 5   limit it.                                              02:04
 6       Q.      Okay.   So besides the most recent
 7   scenario and the confidential informants, what
 8   other private information -- or information from
 9   private entities would feed into the SA's decision
10   whether or not to do a border device search?           02:05
11               MR. DREZNER:   Objection on the basis
12        of law enforcement privilege.
13               But you can answer, if you can do so
14        in a nonprivileged way.
15               THE WITNESS:   So perhaps in a fraud       02:05
16        investigation, one business might want to
17        report their competitors for engaging in
18        fraudulent business practices or report
19        that there were intellectual property
20        rights violations being conducted by              02:05
21        another business, or something along those
22        lines.
23               And that would be a factor that
24        might give an agent reasonable suspicion
25        for a border search.                              02:05


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                          Page 205
 1                      DAVID LEE DENTON
 2              So is it the case that in some cases,
 3   ICE may search a traveler because he's the subject
 4   of a flag or lookout in TECS from another agency?
 5              MR. DREZNER:   Object on the basis of       02:10
 6        law enforcement privilege.
 7              But you can answer, if you can do so
 8        in a nonprivileged way.
 9              THE WITNESS:   So HSI might request a
10        lookout to be put into TECS in order to           02:10
11        have a traveler stopped at the border and
12        interviewed and possibly searched in order
13        to further their investigation.
14              So in that respect, yes, TECS is the
15        system of record that CBP uses for -- you         02:10
16        know, to record cases that -- that HSI has
17        an interest in.
18              So we would use that system to have
19        them stopped, and then they would be
20        referred into secondary, as you described         02:10
21        earlier.   And then HSI would respond and
22        interview and possibly do a -- do a border
23        search of their devices.
24   BY MR. SCHWARTZ:
25       Q.     So I think I heard you just say --          02:11


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                          Page 206
 1                      DAVID LEE DENTON
 2   correct me if I'm wrong -- that HSI special agents
 3   might place a flag on a person in the TECS system,
 4   correct?
 5       A.     Yes.    They would request that CBP put     02:11
 6   that flag or that lookout into the system.
 7       Q.     Is there a difference between a flag
 8   and a lookout?
 9       A.     Not that I know of.
10       Q.     Okay.   So if I use one or the other,       02:11
11   you'll know what I'm talking about?
12       A.     Yes.
13       Q.     So HSI will ask -- can ask CBP to put
14   a flag on a traveler in TECS, correct?
15              MR. DREZNER:   Objection: asked and         02:11
16        answered.
17              THE WITNESS:   Correct.
18   BY MR. SCHWARTZ:
19       Q.     Okay.   And what is the result of that
20   flag in TECS when the traveler presents at the         02:11
21   border?
22              MR. DREZNER:   Objection on the basis
23        of law enforcement privilege.
24              But you can answer, to the extent
25        you can do so in a nonprivileged way.             02:12


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                         Page 207
 1                      DAVID LEE DENTON
 2              THE WITNESS:   I believe that the
 3        inspector at the border would be notified
 4        that there was a lookout on that person.
 5   BY MR. SCHWARTZ:                                      02:12
 6       Q.     When you say "the inspector," you mean
 7   an employee of ICE?
 8       A.     No; an employee of CBP.
 9       Q.     So the CBP inspector at primary?
10       A.     Yes.                                       02:12
11       Q.     So they would see the flag?
12       A.     Yes.
13       Q.     And that might result in them being
14   referred to secondary, correct?
15              MR. DREZNER:   Objection:                  02:12
16        speculative; and this also goes to CBP's
17        policies and procedures.
18              But you can answer, if you're able.
19              THE WITNESS:   It might.
20   BY MR. SCHWARTZ:                                      02:12
21       Q.     Okay.
22              And it might result in a ICE SA on the
23   scene coming to interact with a traveler who has
24   been flagged, correct?
25              MR. DREZNER:   Objection: vague and        02:12


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                          Page 208
 1                      DAVID LEE DENTON
 2        speculative.
 3              THE WITNESS:   It might.
 4   BY MR. SCHWARTZ:
 5       Q.     And it might be among the relevant          02:12
 6   facts considered by the ICE SA in deciding whether
 7   to conduct a border device search, correct?
 8              MR. DREZNER:   Objection: vague and
 9        speculative.
10              THE WITNESS:   Yes, that's correct.         02:13
11   BY MR. SCHWARTZ:
12       Q.     Okay.    So when ICE SAs are at the
13   border interacting with a traveler, is there a way
14   for them to find out whether or not the traveler
15   that they're interacting with has been flagged by      02:13
16   another law enforcement agency as a subject of
17   investigation?
18              MR. DREZNER:   Objection: form;
19        vague; and law enforcement privilege.
20              But you can answer, if you're able          02:13
21        to do so in a nonprivileged way.
22              THE WITNESS:   I'm sorry.   Can you
23        restate the question?
24   BY MR. SCHWARTZ:
25       Q.     Sure.                                       02:13


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                         Page 209
 1                      DAVID LEE DENTON
 2               I'm going to begin by repeating it,
 3   and if it still is confusing, it's my job to
 4   reword it, but let me just try repeating the same
 5   question.                                             02:13
 6               When ICE SAs are at the border
 7   interacting with a traveler, is there a way for
 8   them to find out whether or not the traveler that
 9   they're interacting with has been flagged by
10   another law enforcement agency as a subject of        02:14
11   investigation?
12               MR. DREZNER:   Same objections.
13               THE WITNESS:   So I believe that the
14        ICE agent that's interacting with the
15        traveler would already know, as the reason       02:14
16        for their interaction, whether there was a
17        lookout or a flag on the particular
18        traveler.
19   BY MR. SCHWARTZ:
20       Q.      And how would they know that?             02:14
21               MR. DREZNER:   Objection on the basis
22        of law enforcement privilege.
23               But you can answer, if you're able
24        to do so in a nonprivileged way.
25               THE WITNESS:   They would know that       02:14


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                            Page 210
 1                        DAVID LEE DENTON
 2        based upon the referral from CBP.
 3   BY MR. SCHWARTZ:
 4       Q.       So other than the referral from CBP,
 5   is there a way for the ICE SA to know that there's       02:14
 6   a flag from another law enforcement agency?
 7                MR. DREZNER:   Same objection.
 8                THE WITNESS:   Not that I'm aware of.
 9   BY MR. SCHWARTZ:
10       Q.       Okay.   And so the CBP officer who made     02:14
11   the referral to ICE, they are aware of whether or
12   not there was a flag through the TECS system,
13   correct?
14                MR. DREZNER:   Objection.   He can't
15        speak to what a CBP officer knows at that           02:15
16        time.
17                You can answer, if you're able to.
18                THE WITNESS:   I'm not sure if there
19        are other ways that a CBP officer would
20        know.                                               02:15
21   BY MR. SCHWARTZ:
22       Q.       Let me go back to my question one
23   second.
24                Let me try that question again.
25                I think you've said that if there is a      02:15


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                           Page 211
 1                      DAVID LEE DENTON
 2   flag on a traveler, the CBP officer becomes aware
 3   of it first and then makes a referral of that
 4   traveler over to the ICE SA, correct?
 5       A.     Yes, that's correct.                         02:15
 6       Q.     Okay.    So in this scenario, the CBP
 7   officer is aware of a flag from another law
 8   enforcement agency, correct?
 9              MR. DREZNER:   Objection: calls for
10        speculation.                                       02:15
11              THE WITNESS:   I think, in this
12        scenario, yes, that's the case.
13   BY MR. SCHWARTZ:
14       Q.     Okay.    And what is the system by which
15   the CBP officer becomes aware of the flag from the      02:16
16   other law enforcement agency?
17              MR. DREZNER:   Objection: this calls
18        for inquiry into CBP policies and
19        practices.
20              But I guess you can answer.                  02:16
21              THE WITNESS:   I believe, generally,
22        that alert would be placed into TECS.
23   BY MR. SCHWARTZ:
24       Q.     Okay.
25              (Sotto voce between co-counsel.)             02:16


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                           Page 212
 1                        DAVID LEE DENTON
 2   BY MR. SCHWARTZ:
 3       Q.       So we're going to move to a new topic.
 4                We can put away Exhibit 10 for now.
 5                Please turn back to Exhibit 1 -- yeah,     02:17
 6   Exhibit 1, which is the Notice of Deposition,
 7   Page 2, which is the Areas of Inquiry.
 8                Please tell me when you're there.
 9       A.       I'm there.
10       Q.       So I'd like you to turn, please, to        02:17
11   Item Number 2, which I'm now going to read out
12   loud.
13                Policies, practices, and training
14   regarding what kind of information ICE employees
15   should view, document, or copy when they search         02:18
16   electronic devices obtained from travelers at the
17   border.
18                So you understand that you're
19   testifying on that subject for ICE today, correct?
20       A.       Correct.                                   02:18
21       Q.       Okay.   So electronic devices that
22   travelers are carrying, such as a laptop or a
23   smartphone, they can contain a large volume of
24   information, correct?
25                MR. DREZNER:   Objection: vague.           02:18


                 TransPefect Legal Solutions
             212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                          Page 213
 1                       DAVID LEE DENTON
 2               THE WITNESS:    Yes, sir, I think
 3        that's correct.
 4   BY MR. SCHWARTZ:
 5       Q.      And they can contain many different        02:18
 6   kinds of information, like photos or e-mails or
 7   texts, and whatnot?
 8       A.      Yes, sir.
 9       Q.      Okay.   So an officer conducting a
10   manual inspection -- they don't have the time to       02:18
11   read everything, correct?   They've got to make
12   some kind of choices about what to review during
13   their finite inspection?
14       A.      That sounds reasonable, yes, sir.
15       Q.      Okay.   Is there instruction from ICE      02:19
16   to the SAs regarding what kinds of information the
17   SAs should be looking for when they conduct manual
18   searches?
19               MR. DREZNER:    Objection on the basis
20        of law enforcement privilege.                     02:19
21               But you can answer, if you can do so
22        in a nonprivileged way.
23               THE WITNESS:    So in a border search
24        situation, as explained before, it would
25        be very unusual for an agent to be                02:19


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                          Page 214
 1                      DAVID LEE DENTON
 2        conducting a manual search because they're
 3        going to be looking for evidence of a
 4        crime.   So they would conduct a forensic
 5        search where all the contents of the              02:19
 6        device would be transferred or viewed on
 7        the device, depending on the situation.
 8   BY MR. SCHWARTZ:
 9       Q.     So in the circumstances which you've
10   described as unusual, where an ICE SA is               02:19
11   conducting a manual search, they would document
12   that they had conducted a manual search, correct?
13       A.     Yes, sir, they would document that in
14   a report of investigation.
15       Q.     All right.   And the report of              02:20
16   investigation, as we said before, might contain
17   information -- or the officer's description of the
18   information that they saw inside the device,
19   correct?
20              MR. DREZNER:   Objection: asked and         02:20
21        answered.
22              THE WITNESS:   Yes, sir.
23   BY MR. SCHWARTZ:
24       Q.     So many electronic devices like laptop
25   computers and smartphones, they contain their own      02:20


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                          Page 215
 1                      DAVID LEE DENTON
 2   internal search tools, correct?
 3       A.     Yes, sir.
 4       Q.     So, for example, it's common for a
 5   smartphone to have a function where you can type       02:20
 6   in a word, and then the smartphone searches itself
 7   for the occurrences of that word in the smartphone
 8   and kind of lists them so that someone can quickly
 9   page through the documents that contain that word?
10              MR. DREZNER:    Objection.                  02:21
11              Is that a question?
12              MR. SCHWARTZ:   I should have said
13        "correct" at the end.
14   BY MR. SCHWARTZ:
15       Q.     Is that correct?                            02:21
16       A.     I believe it is.
17       Q.     And are there different kinds of
18   search tools -- or internal search tools that are
19   built into smartphones and laptops and other
20   devices?                                               02:21
21       A.     I believe there are.
22       Q.     So what are those different kinds of
23   internal tools?
24              MR. DREZNER:    Objection: this calls
25        for knowledge of general electronics, I           02:21


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                          Page 216
 1                      DAVID LEE DENTON
 2        suppose.
 3                MR. SCHWARTZ:   I'll be happy to have
 4        the director of the, you know, ICE
 5        laboratories here.                                02:21
 6                THE WITNESS:    Well, I think you can
 7        say that there are a very wide variety of
 8        tools.    And it would depend on the
 9        manufacturer of the device, the type of
10        device.    For instance, a flash drive made       02:21
11        by different manufacturers requires
12        different equipment in order to view the
13        software, and it may require specialized
14        tools that the -- that we would have to
15        acquire, or other things.                         02:22
16                You know, when it comes to cell
17        phones, an Apple iPhone is going to be
18        different than an Android phone or a
19        Huawei phone or other types of electronic
20        devices.   So I think it -- it varies             02:22
21        widely depending on the type of electronic
22        device and on the manufacturer of that
23        type.
24   BY MR. SCHWARTZ:
25       Q.       So some of these internal -- these        02:22


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                         Page 217
 1                     DAVID LEE DENTON
 2   tools internal to the device, they can search for
 3   words, correct?
 4       A.     I believe they can, yes.
 5       Q.     Are there other things they might be       02:22
 6   asked to search for?
 7              MR. DREZNER:    Objection: this is
 8        vague.   And, again, I think this is
 9        outside the scope.    This isn't regarding
10        ICE policies, practices and procedures.          02:22
11              MR. SCHWARTZ:   Just to be clear
12        here, because I think this is a
13        significant objection, the topic is
14        Policies, practices, and training
15        regarding what kinds of information ICE          02:23
16        employees should view, document or copy
17        when they search electronic devices
18        obtained from travelers at the border.
19              So we consider the search tools
20        that are built into consumer's devices to        02:23
21        be intrinsic to this -- this announced
22        topic.
23              MR. DREZNER:    We don't believe that
24        the search tools go to the kinds of
25        information that ICE officers should copy,       02:23


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                             Page 218
 1                         DAVID LEE DENTON
 2        view or document.
 3                 But you can answer, to the extent
 4        that you're able.
 5                 THE WITNESS:   I'm sorry.   Can you         02:23
 6        repeat the question?
 7   BY MR. SCHWARTZ:
 8       Q.        Sure.
 9                 The question is whether or not the
10   search tools that are internal to consumer devices        02:23
11   have the ability to search for things other than
12   words?
13                 MR. DREZNER:   Same objection.
14                 THE WITNESS:   I believe they can.
15   BY MR. SCHWARTZ:                                          02:23
16       Q.        So, for example, what?
17                 MR. DREZNER:   Objection: vague and
18        speculative.
19                 THE WITNESS:   I believe they could
20        search for pictures.                                 02:24
21   BY MR. SCHWARTZ:
22       Q.        Okay.   And do they have the ability in
23   some cases to identify metadata?
24                 MR. DREZNER:   Objection: vague and
25        speculative.                                         02:24


                  TransPefect Legal Solutions
              212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                            Page 219
 1                         DAVID LEE DENTON
 2   BY MR. SCHWARTZ:
 3       Q.        Let me pause there.
 4                 Do you know what I mean by "metadata"?
 5       A.        I believe I do, yes.                       02:24
 6       Q.        What does metadata mean to you?
 7       A.        Metadata would be data that is
 8   generally not present visibly on the device but
 9   would be present on objects within the device.
10   For instance, a photograph might have metadata           02:24
11   that would indicate the type of camera that was
12   used to take the picture, the location, where the
13   picture was taken or the time that the picture was
14   taken.    And that information would be metadata to
15   the picture.                                             02:24
16       Q.        Okay.   So are there search tools
17   internal to consumer devices that can identify
18   metadata?
19                 MR. DREZNER:   Objection: vague and
20        speculative.                                        02:25
21                 You can answer, if you're able.
22                 THE WITNESS:   I believe that you can
23        obtain apps on certain phones that will
24        search for metadata, but I don't believe
25        standard search tools on most electronic            02:25


                  TransPefect Legal Solutions
              212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                         Page 220
 1                      DAVID LEE DENTON
 2        devices contain that sort of ability.
 3   BY MR. SCHWARTZ:
 4       Q.       So if the traveler had downloaded
 5   those apps onto their phone and the special agent     02:25
 6   was searching that phone, in the course of the
 7   manual search, they could use that app to locate
 8   metadata, correct?
 9                MR. DREZNER:   Objection:
10        speculative.                                     02:25
11                THE WITNESS:   I believe that's
12        possible.
13   BY MR. SCHWARTZ:
14       Q.       The internal search tools to these
15   phones -- can they identify use history, such as      02:25
16   the browsing history?
17                MR. DREZNER:   Objection: vague;
18        speculative.
19                And, again, we'll reiterate,
20        objection: beyond the scope.     This is not     02:26
21        about the type of information ICE is
22        looking at; it's the way that they're
23        finding the information.
24                You can answer, to the extent you're
25        able.                                            02:26


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                           Page 221
 1                      DAVID LEE DENTON
 2              MS. EDNEY:   He's not a technical
 3        witness.
 4              MR. DREZNER:    Right.
 5              THE WITNESS:    I believe that certain       02:26
 6        Internet browsers have the capability of
 7        retaining information on searches, but I
 8        also believe that they can be cleared
 9        pretty much at any point.      So there may or
10        may not be any information present during          02:26
11        a search of browser history.
12   BY MR. SCHWARTZ:
13       Q.     So if the device is seized by the
14   special agent and put into airplane mode and the
15   ICE officer goes to the browser, which obviously        02:26
16   is not connected to the Internet anymore, there
17   may be cached information showing some of the
18   browsing history, correct?
19              MR. DREZNER:    Objection: vague.
20              MR. SCHWARTZ:     Michael, just for my       02:27
21        own knowledge, what part of that was
22        vague?
23              MR. DREZNER:    "There may be"?
24        You're just asking whether something might
25        exist?                                             02:27


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                               Page 222
 1                      DAVID LEE DENTON
 2                MR. SCHWARTZ:   Okay.   That's fine.
 3                MR. DREZNER:    Okay.
 4   BY MR. SCHWARTZ:
 5          Q.    I will just jump from that.                    02:27
 6                Do you know what I mean by "cached
 7   information"?
 8          A.    I believe I do, yes.
 9          Q.    What does cache information mean to
10   you?                                                        02:27
11          A.    To me, cached information would be
12   information that the device stores on the device,
13   as opposed to somewhere else.
14          Q.    So sometimes -- correct me if I'm
15   wrong on this -- sometimes there is information             02:27
16   that a user obtains by going to the Internet.       And
17   it was not previously on their phone, but when
18   they go to the Internet, it goes to their phone.
19                And then when connectivity is ended,
20   for example, by putting it in airplane mode, some           02:28
21   of that information from the Internet remains
22   resident in the phone.
23                Is that correct?
24          A.    I believe that's generally correct,
25   yes.                                                        02:28


                 TransPefect Legal Solutions
             212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                            Page 223
 1                    DAVID LEE DENTON
 2       Q.     And might that be described as "cached
 3   information"?
 4       A.     I think that could be described as
 5   cached information.                                      02:28
 6       Q.     And when a special agent seizes a
 7   phone and puts it in airplane mode, they will, in
 8   some cases, have access to cached -- cached
 9   information that remains on the phone, even though
10   connectivity is disconnected, correct?                   02:28
11       A.     So I want to go back to the beginning,
12   and you said when we seize the phone.
13              So if we're seizing the phone, under
14   our policies, that would mean that we were keeping
15   it for evidence in -- in a future trial.    And that     02:29
16   would require a different standard of evidentiary
17   consideration.
18       Q.     Thank you for that clarification.
19              I clearly have asked a confusing
20   question, and that's not what I intended.                02:29
21              Later on today, we're going to talk
22   about what might be described as a long-term
23   seizure device, meaning that the Government --
24   that ICE keeps the device after the traveler
25   leaves the border.    I don't want to talk about         02:29


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                          Page 248
 1                      DAVID LEE DENTON
 2   word, "envelope," which did not appear here.
 3              So let me try to clean up the little
 4   mess I've made here.
 5              If a sealed item of mail appears to         03:12
 6   only contain correspondence, it's the policy of
 7   the -- of ICE to not open that item of mail absent
 8   having a warrant, correct?
 9       A.     Yes, sir.
10       Q.     Okay.    And if an item of sealed mail      03:12
11   is opened on reasonable suspicion of merchandise
12   or contraband and it was found to contain
13   correspondence, the correspondence would not be
14   read without first getting a warrant, correct?
15       A.     I believe that's correct, yes.              03:12
16       Q.     So what if, on opening the -- the
17   sealed item of mail, a digital media is discovered
18   and it is believed that it contains
19   correspondence?   ICE would not read that
20   correspondence without first getting a warrant,        03:13
21   correct?
22              MR. DREZNER:   Objection: vague and
23        speculative.
24              THE WITNESS:   I'm not sure how you
25        would know what was on the electronic             03:13


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                              Page 249
 1                           DAVID LEE DENTON
 2           media without taking a look to determine
 3           if it was correspondence or something
 4           else.
 5   BY MR. SCHWARTZ:                                           03:13
 6       Q.          Well, let's take your scenario:   They
 7   open up the envelope on reasonable suspicion.
 8   They found a digital storage media, such as a
 9   thumb drive.     And the officers do not know whether
10   it contains -- let me get the word --                      03:13
11   correspondence, as opposed to something else.
12   After reasonable investigation, they still don't
13   know.
14                   Would they open it up and start
15   reading it without getting a warrant?                      03:13
16                   MR. DREZNER:   Objection: calls for
17           speculation.
18                   THE WITNESS:   I believe they could.
19   BY MR. SCHWARTZ:
20       Q.          Okay.   So if they open it up and they     03:13
21   see correspondence, would they continue reading
22   it, or would they stop and get a warrant?
23       A.          I believe they would stop reading it
24   and get a warrant if they wanted to continue
25   reading it, but it's unlikely they would if it was         03:14


                 TransPefect Legal Solutions
             212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                           Page 250
 1                      DAVID LEE DENTON
 2   just correspondence.
 3       Q.     Okay.   But just to be clear here, if
 4   they open up the digital media, they see it
 5   contains correspondence and they wanted to keep         03:14
 6   reading it, they would stop and get a warrant
 7   before continuing to read, correct?
 8              MR. DREZNER:    Objection: asked and
 9        answered.
10              THE WITNESS:    I believe so.                03:14
11              MR. SCHWARTZ:       Okay.   I would like
12        to ask for the marking of another exhibit,
13        and this one is going to be the Personal
14        Search Handbook.
15                          -   -   -                        03:14
16              (ICE Deposition Exhibit Number 13,
17               Excerpts of Personal Search
18               Handbook, Bates stamped Defs. 1057
19               through Defs. 1103, marked for
20               identification, as of this date.)           03:14
21                          -   -   -
22   BY MR. SCHWARTZ:
23       Q.     So a little bait-and-switch here,
24   before we turn to the Personal Search Handbook, I
25   want to just go back a step about what we were          03:16


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                           Page 251
 1                        DAVID LEE DENTON
 2   just talking about with the -- the warrant and the
 3   U.S. mail.
 4                In the scenario we discussed, where an
 5   SA would seek a warrant, SAs are trained in how to      03:16
 6   seek a warrant, correct?
 7       A.       Yes.
 8       Q.       Okay.   So turning --
 9                MR. SCHWARTZ:   I'm sorry.   What
10        number do we have?                                 03:16
11                MS. COPE:   Thirteen.
12                MR. SCHWARTZ:   Thirteen.
13                For the record, Exhibit 13 is, on
14        the front page, titled Personal Search
15        Handbook, Office of Field Operations --            03:16
16        something I don't understand -- July 2004,
17        U.S. Customs and Border Protection.     And
18        the first page of this document is 1057.
19                For the record, this is only
20        excerpts of the Personal Search Handbook           03:16
21        as I thought were relevant for my purposes
22        today.
23   BY MR. SCHWARTZ:
24       Q.       So I'd like to --
25                 (Sotto voce discussion.)                  03:17


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                            Page 254
 1                    DAVID LEE DENTON
 2   not an ICE duty agent present?
 3       A.     Yes, sir.
 4       Q.     And so is it the case that when a --
 5   it says here, In all circumstances, when someone         03:19
 6   has been detained for more than eight hours, that
 7   the ICE duty agent or the CBP prosecution officer
 8   contacts the U.S. Attorney's Office?
 9       A.     I see that, yes, sir.
10       Q.     So is that the case?                          03:20
11       A.     This is CBP policy.      I'm not sure if
12   that's still the case or not.    This has nothing to
13   do with ICE, really.   It's . . .
14       Q.     Well, true, as you say, this is a
15   document that's written by CBP, but it's                 03:20
16   describing what ICE duty agents do.    And my
17   understanding is that you, on behalf of ICE, can
18   tell me what ICE duty agents do.
19              And so my question is, When a person
20   has been detained for eight or more hours at a           03:20
21   port of entry for a medical exam, is it the case
22   that sometimes the ICE duty agent reaches out to
23   the U.S. Attorney's Office?
24       A.     If the ICE agent has been notified
25   and, you know, a case is referred to ICE, then ICE       03:20


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                            Page 255
 1                      DAVID LEE DENTON
 2   policy would be to make sure that they're not
 3   detained longer than necessary, for sure.     And if
 4   they're going to -- that they might conduct -- or
 5   contact the U.S. Attorney's Office depending on          03:21
 6   the nature of the encounter.
 7       Q.     Okay.
 8              So moving along to the next paragraph
 9   of this document, it says, The ICE duty agent
10   and/or the CBP prosecution officer shall advise          03:21
11   the U.S. Attorney's Office of the detention.
12              So, again, mindful this is a Customs
13   document and that you are here from ICE, is it
14   correct that in some of these situations when the
15   ICE duty agent has reached out to the U.S.               03:21
16   Attorney's Office, they advise the U.S. Attorney's
17   Office of the detention?
18              MR. DREZNER:    Objection: vague and
19        speculative.
20              THE WITNESS:    I believe that's              03:21
21        right, yes.
22   BY MR. SCHWARTZ:
23       Q.     Okay.    So moving on to the next
24   sentence, it says, If the assistant U.S. attorney
25   believes that probable cause has been established,       03:22


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                          Page 256
 1                       DAVID LEE DENTON
 2   the ICE duty agent and/or the CBP prosecution
 3   officer will work with the AUSA to obtain an
 4   arrest or search warrant before a magistrate.
 5                Again, mindful this is a CBP document     03:22
 6   and you only can tell me what ICE actually is
 7   doing, is it the case that in some circumstances,
 8   the ICE duty agent will work with the AUSA to
 9   obtain an arrest or a search warrant from a
10   magistrate in connection with this lengthy medical     03:22
11   detention?
12       A.       Yes, I believe that's the case.   I'm
13   not sure what they mean by medical examination
14   detention, though.
15       Q.       Well, putting aside the uncertainty       03:22
16   about the medical exam aspect of it, the salient
17   point for the Plaintiffs is that there are
18   circumstances where the ICE duty agent will work
19   with the AUSA to get a warrant from a magistrate
20   involving a lengthy detention of a traveler,           03:23
21   correct?
22       A.       Yes.   That's possibly correct.
23       Q.       I'm sorry.   What was your answer?
24       A.       I said, yes, that's possibly correct.
25   I think it depends, again, on the situation.           03:23


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                           Page 257
 1                      DAVID LEE DENTON
 2   Like, if this was -- if they were suspected,
 3   perhaps, of being an internal carrier and they
 4   were being medically detained in order to
 5   determine if they had balloons of heroin in their       03:23
 6   stomach, then ICE would usually contact the U.S.
 7   attorney and determine if there was probable cause
 8   to get a search warrant to arrest them or take
 9   them to the hospital for an X-ray or -- or other
10   means, or if they had to wait where they were in        03:23
11   order to let the heroin come out via natural
12   methods.   I'm not sure the best way to say that.
13       Q.       I think "natural methods" was
14   excellent.   We all know what you mean.
15                Proceed.                                   03:24
16       A.       I think, like, it just depends on the
17   situation and what the reason is for the medical
18   examination as to whether or not the ICE agent
19   would contact the AUSA and try and get a warrant.
20   They might, but I don't know that they would in         03:24
21   every situation.
22       Q.       Right.
23                They might not in some situations, but
24   in some situations, the ICE agent might work with
25   the AUSA to get a warrant in connection with            03:24


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                         Page 258
 1                      DAVID LEE DENTON
 2   detention of the internal carrier?
 3       A.     Yes, sir.
 4       Q.     I'd like to now move on the same
 5   exhibit but to Page 1095.                             03:24
 6              MR. SCHWARTZ:       Off the record a
 7        second.
 8                          -   -   -
 9              (Whereupon, a discussion was held
10               off the record.)                          03:25
11                          -   -   -
12   BY MR. SCHWARTZ:
13       Q.     So on Page 1095 at the top, it says --
14              MR. SCHWARTZ:       Off the record.
15                          -   -   -                      03:25
16              (Whereupon, a discussion was held
17               off the record.)
18                          -   -   -
19   BY MR. SCHWARTZ:
20       Q.     Page 1095, the very top, it says, h.       03:25
21   Involuntary X-Rays.
22              Do you see that?
23       A.     Yes, sir.
24       Q.     Okay.   So I'm going to read the third
25   paragraph that begins Port directors will.            03:25


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                          Page 259
 1                        DAVID LEE DENTON
 2                Do you see that?
 3       A.       Yes, sir.
 4       Q.       Okay.
 5                Port directors will consult with the      03:26
 6   local associate/assistant chief counsel and the
 7   duty ICE agent or CBP prosecution officer to
 8   determine whether to seek a court order for an
 9   involuntary X-ray search.
10                Stopping there.                           03:26
11                So it is the case that on some
12   occasions, a port director will consult with a
13   duty ICE agent to determine whether to seek a
14   court order from a magistrate about an involuntary
15   X-ray search, correct?                                 03:26
16       A.       Yes, sir.
17       Q.       I'd like to turn in the same document
18   to Page 1101.
19                This page, at the very top, says,
20   Chapter 8?                                             03:26
21       A.       Yes.
22       Q.       Okay.   So most of the way down,
23   there's a little d that says, Court-Ordered
24   Involuntary Body Cavity Searches.
25                Do you see that?                          03:27


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                          Page 260
 1                    DAVID LEE DENTON
 2       A.     Yes, sir.
 3       Q.     The first sentence -- well, I'm just
 4   going to start reading it.
 5              Involuntary body cavity searches            03:27
 6   require a court order.   Port directors (GS-13 or
 7   above) will consult with the local
 8   associate/assistant chief counsel and the duty ICE
 9   agent or CBP prosecution officer to determine
10   whether to seek a court order for an involuntary       03:27
11   body cavity search.
12              Did I read that correctly?
13       A.     Yes, sir.
14       Q.     So it is the case that on some
15   occasions, a port director will consult with an        03:27
16   ICE duty agent about whether to seek a court order
17   for an involuntary body cavity search.
18              Correct?
19       A.     Correct.
20       Q.     And on some occasions after those           03:27
21   consultations between the port director and the
22   ICE duty agent, the ICE duty agent will assist in
23   the seeking of a court order for an involuntary
24   body cavity search, correct?
25       A.     Yes, sir.                                   03:28


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                            Page 261
 1                      DAVID LEE DENTON
 2       Q.        So we've talked about ICE special
 3   agents at the border being involved in acquisition
 4   of court orders for involuntary body cavity
 5   searches, involuntary X-rays and lengthy                 03:28
 6   detentions.
 7                 In all of these cases, ICE trains
 8   special agents in how to seek a court order,
 9   correct?
10       A.        Yes, sir.                                  03:28
11                 I think in -- I guess I'd like to
12   clarify.   I'm not sure how specific our training
13   is in how to get a court order, but I do know that
14   in a variety of investigative situations, special
15   agents will receive instruction.   And if they're        03:28
16   unsure, they can always contact our OPLA for
17   advice, if they're not sure.
18       Q.        So let's -- that's very helpful.
19   Thank you.
20                 I think you've just said that if a ICE     03:29
21   special agent is uncertain of how to proceed with
22   regards to a warrant, that they can reach out to
23   OPLA for guidance.
24                 Correct?
25       A.        Yes, sir.                                  03:29


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                           Page 262
 1                        DAVID LEE DENTON
 2          Q.    Okay.   And in addition to the ability
 3   to reach out as needed to OPLA, they also have
 4   training on whether and how to seek a warrant,
 5   correct?                                                03:29
 6          A.    Yes, sir, they receive training on how
 7   to seek and achieve a warrant.    But the policies
 8   and procedures vary so much from judicial
 9   districts that they'll receive some training at
10   the Academy; and then they will receive further         03:29
11   advanced training in the field and on-the-job
12   training; and they'll receive instruction from the
13   local U.S. Attorney's Office on methods that they
14   would use to -- to contact those U.S. attorneys,
15   whether it was a duty U.S. attorney or a different      03:30
16   one.
17                And there just could be a lot of
18   factors that would be involved in how the
19   interaction with the U.S. Attorney's Office would
20   work in order to get a search warrant or a              03:30
21   judicial order, or anything like that.
22                The -- generally speaking, it would
23   depend a lot more on the U.S. Attorney's Office
24   than it would on our HSI policies.
25          Q.    So for the ICE SA to understand            03:30


                 TransPefect Legal Solutions
             212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                          Page 263
 1                    DAVID LEE DENTON
 2   whether and how to obtain a warrant in connection
 3   with these border events, there are a variety of
 4   sources of information.
 5              And one of them is by turning to ICE's      03:30
 6   own OPLA, correct?
 7       A.     Yes, sir.
 8       Q.     And one of them is by turning to the
 9   local U.S. Attorney's Office, correct?
10       A.     Yes, sir.                                   03:31
11       Q.     And one of them is that they went
12   through standardized Fourth Amendment training at
13   the ICE Academy, correct?
14       A.     Yes, sir.
15       Q.     And I think you referenced training         03:31
16   from ICE that is localized and ongoing, correct?
17       A.     Yes, sir.
18       Q.     So besides the four things I just
19   said -- the OPLA, the U.S. Attorney's Office, the
20   Academy and regional offices own update                03:31
21   training -- are there other ways that ICE informs
22   special agents about when and how to seek warrants
23   in connection with events at the border?
24       A.     I think most agents -- when they are
25   first assigned to a group, they're assigned a          03:31


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                          Page 264
 1                      DAVID LEE DENTON
 2   field training officer.   And that field training
 3   officer will usually be an experienced agent
 4   that's done warrants, that's testified in court,
 5   that's produced affidavits, and -- and would           03:32
 6   generally guide the newer agents in how to -- how
 7   to conduct themselves as a special agent, how to
 8   go about getting the evidence that they need for a
 9   case.
10                And -- and so there's the formalized      03:32
11   training that -- that you've mentioned, but I
12   wouldn't want to preclude training that might be
13   received informally from other people within the
14   office, from group supervisors or other management
15   personnel or from their field training officer.        03:32
16       Q.       So your most recent answer -- I just
17   want to make sure I'm understanding all the
18   different pieces of how ICE informs its SAs about,
19   you know, how to do this job and whether and how
20   to seek warrants in connection with the border.        03:32
21                So you mentioned field training
22   officers.
23                That's one way, correct?
24       A.       Yes, sir.
25       Q.       And you mentioned senior -- or more       03:32


                 TransPefect Legal Solutions
             212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                           Page 265
 1                        DAVID LEE DENTON
 2   senior officers who are not specifically the field
 3   training officer of the more junior officer?
 4       A.       Yes, sir.
 5       Q.       And there also are managers who            03:33
 6   provide instruction to the assistant -- the
 7   special agents?
 8       A.       Yes, sir.
 9       Q.       So besides the FTO, the senior
10   officers and the managers, was there any other way      03:33
11   that ICE is giving instruction to the special
12   agents in whether and how to seek borders --
13   warrants at the border?
14       A.       I think that with all the other stuff
15   we talked about before is about all I can think of      03:33
16   right now.
17       Q.       Okay.   Thank you.
18                So it's possible for special agents at
19   the border to obtain a warrant from a judge
20   remotely by way of telephone, correct?                  03:33
21                MR. DREZNER:   Objection: vague.
22                THE WITNESS:   I know it is certainly
23        possible, but it is extremely unlikely and
24        would only be done in the most critical
25        situations.                                        03:34


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                         Page 278
 1                      DAVID LEE DENTON
 2        could develop after a referral that did
 3        not include a strip search that would
 4        necessitate an additional search that
 5        could be a strip search, in which case, an       04:00
 6        ICE special agent would be involved in it.
 7   BY MR. SCHWARTZ:
 8       Q.     So in that scenario that you just
 9   described, the ICE special agent would need
10   reasonable suspicion of crime before conducting       04:00
11   the strip search, correct?
12       A.     I believe that in any situation -- or
13   in most situations, ICE would have reasonable
14   suspicion to -- to conduct a border search that
15   would include a strip search.                         04:01
16       Q.     The same thing with a body cavity
17   search -- let me back up.
18              Is there some set of circumstances
19   where the ICE officer might be involved in a body
20   cavity search of a traveler at the U.S. border?       04:01
21              MR. DREZNER:     Objection: calls for
22        speculation.
23              THE WITNESS:     It is possible, yes.
24   BY MR. SCHWARTZ:
25       Q.     And in that circumstance as well,          04:01


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                           Page 279
 1                       DAVID LEE DENTON
 2   they -- the ICE SA could not conduct the body
 3   cavity search without having a -- having
 4   determined that they have reasonable suspicion of
 5   crime?                                                  04:01
 6                 MR. DREZNER:   Objection.   I'll also
 7        object that -- outside the scope of this.
 8                 You can answer, if you're able.
 9                 THE WITNESS:   I believe our policy
10        would require reasonable suspicion for             04:01
11        that -- for a search like that.
12   BY MR. SCHWARTZ:
13       Q.        The same question but with an X-ray
14   search.    It happens -- it could happen some time.
15                 And in such circumstances, they would     04:02
16   need reasonable suspicion to conduct the X-ray
17   search?
18                 MR. DREZNER:   Same objection.
19                 THE WITNESS:   I believe that's
20        accurate.                                          04:02
21   BY MR. SCHWARTZ:
22       Q.        ICE trains special agents regarding
23   the reasonable suspicion standard, correct?
24       A.        Yes, sir.
25       Q.        That would include what sets -- or        04:02


                  TransPefect Legal Solutions
              212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                          Page 280
 1                      DAVID LEE DENTON
 2   what combinations of facts might or might not,
 3   together, comprise reasonable suspicion to
 4   authorize the particular kind of search?
 5       A.     I believe that we definitely train our      04:02
 6   agents on how to understand the nature of
 7   reasonable suspicion, but there are so many
 8   different factors that could enter into it.   I
 9   don't think the training is as specific as, you
10   know, these factors absolutely will justify, you       04:03
11   know, reasonable suspicion, and these won't; or --
12   you know, it's generally about the ability to
13   understand the nature of the evidence and -- and
14   to be able to gauge whether or not it justifies
15   additional searches.                                   04:03
16       Q.     And how is that training -- you know,
17   exactly what you described -- provided to the ICE
18   special agents?
19       A.     So --
20       Q.     Would it be the same things we talked       04:03
21   about before, the Academy and the --
22       A.     That's where I was going.
23              Yes, it would be very similar to what
24   we've talked about before, where it would start at
25   the Academy, and then there would be a lot of          04:03


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                          Page 286
 1                      DAVID LEE DENTON
 2   helping field agents investigate child
 3   pornography, correct?
 4       A.     Yes, sir.
 5       Q.     So isn't it the case that there are         04:08
 6   computer servers located outside the United States
 7   and that people inside the United States can see
 8   child pornography located on those foreign
 9   computer servers by way of the Internet?
10              MR. DREZNER:   Objection: asked and         04:08
11        answered and calls for speculation.
12              THE WITNESS:   I believe that's
13        correct.
14   BY MR. SCHWARTZ:
15       Q.     Okay.   It's also possible for someone      04:08
16   outside the United States to send an e-mail to
17   someone inside the United States with attachments
18   which comprise child pornography, correct?
19       A.     I believe that could happen.
20       Q.     Okay.   It's also possible to send text     04:08
21   messages with attachments that likewise deliver
22   child pornography over the Internet from outside
23   the United States to inside the United States,
24   correct?
25       A.     I think that's possible.                    04:09


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                          Page 288
 1                      DAVID LEE DENTON
 2              MR. DREZNER:   Same objections.
 3              THE WITNESS:   I believe there are
 4        other ways that it could be received
 5        over -- could you clarify what the two            04:10
 6        examples previously are -- that you
 7        mentioned?
 8   BY MR. SCHWARTZ:
 9       Q.     Sure.
10              One is that there is a computer server      04:10
11   located outside the United States that is
12   accessible inside the United States by way of the
13   Internet, and the second is some kind of directed
14   one-on-one communication, via e-mail or text
15   message that has an attachment to it, that             04:10
16   delivers the pornography -- the child pornography
17   from outside the United States to inside the
18   United States.
19              And so other than those two
20   examples -- those two categories, are there any        04:10
21   additional ways that child pornography that is
22   located outside the United States can get into the
23   United States over the Internet?
24              MR. DREZNER:   Objection as to scope:
25        Calls for speculation.                            04:11


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                        Page 289
 1                      DAVID LEE DENTON
 2              You can answer, if you're able.
 3              THE WITNESS:   So another situation I
 4        can envision would be if there was a live
 5        streaming broadcast of child pornography,       04:11
 6        sexual abuse of a child in a foreign
 7        country being viewed in the United States.
 8   BY MR. SCHWARTZ:
 9       Q.     Okay.    I understand that.
10              Besides that, plus the earlier two        04:11
11   examples, any other ways that the child
12   pornography could be delivered over the Internet
13   from outside the U.S. to inside the U.S.?
14              MR. DREZNER:   Objection as to scope.
15        This is not going to the volume of              04:11
16        information.   This is going to the type or
17        the way that information can be
18        transported.
19              You can answer, if you're able.
20              THE WITNESS:   I believe another          04:11
21        possible method would be membership within
22        on a LISTSERV or a chat group on the
23        Internet whereby child pornography is
24        distributed.
25


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                         Page 290
 1                      DAVID LEE DENTON
 2   BY MR. SCHWARTZ:
 3       Q.     Okay.    A LISTSERV or a chat group.
 4              I've got that.
 5              Any other examples?                        04:12
 6              MR. DREZNER:   Same objections.
 7              THE WITNESS:   I -- I'm not sure if
 8        you are including the dark Web in your
 9        definition of Internet.
10   BY MR. SCHWARTZ:                                      04:12
11       Q.     Tell me about the dark Web -- tell me
12   about how the dark Web would be a way to transmit
13   child porn from out of the country to into the
14   country.
15              MR. DREZNER:   Objection as to scope.      04:12
16              Objection as to relevance.
17              Objection as to calls for
18        speculation.
19              You can answer, if you're able.
20   BY MR. SCHWARTZ:                                      04:12
21       Q.     Just as to the speculation, I just
22   want to say, again, you are the director of the
23   Cyber Crimes Center -- you are, ultimately, the
24   boss of the Cyber Crimes Center, right?
25       A.     Yes, I am.                                 04:12


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                          Page 297
 1                      DAVID LEE DENTON
 2       A.      Yes, sir.
 3       Q.      So I'm going to read that sentence.
 4               It says, With the advent of the
 5   Internet, the sharing and trading of child             04:20
 6   pornography now primarily occurs online.
 7               Did I read that correctly?
 8       A.      Yes, sir.
 9       Q.      And it's true that in the view of ICE,
10   child pornography now primarily is transferred         04:20
11   online, correct?
12       A.      That's correct.
13       Q.      All right.   We're done with this
14   document.
15               So I'll pivot to the perspective of        04:20
16   special agents who are at the border trying to
17   seize contraband that's being carried across the
18   border.
19               So when an officer finds digital
20   contraband during a border device search, do they      04:21
21   have any way of knowing whether or not the
22   contraband they have seized has not already
23   entered the United States by way of the Internet?
24               MR. DREZNER:   Objection: calls for
25        speculation.                                      04:21


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                           Page 299
 1                      DAVID LEE DENTON
 2              And the way that comparison is done,
 3   is that sometimes called "hashing"?
 4       A.     Yes, sir, it is.
 5       Q.     Okay.    So other than -- so you've just     04:22
 6   identified a way that when an item of contraband
 7   has been seized at the border, it is sometimes
 8   possible to ascertain that it has already entered
 9   the United States because, by hash comparisons,
10   you can see it's the same as an image that's            04:22
11   already been detected by the Government -- by --
12   by someone, correct?
13       A.     Yes, sir, that is correct.
14       Q.     Okay.    So if the image that they
15   have -- or the contraband they have seized does         04:23
16   not match through hashing one of these other known
17   examples of contraband, from the perspective of
18   ICE, there is no way of knowing whether or not the
19   seized contraband already is available in the
20   United States through the Internet?                     04:23
21              MR. DREZNER:   Objection: calls for
22        speculation.
23              THE WITNESS:   I don't believe
24        there's any way we can know for sure.
25


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                          Page 323
 1                     DAVID LEE DENTON
 2   in sub e), and I'm not aware of it saying that in
 3   this document.   But we'll leave that till later.
 4               Turning back to the previous page,
 5   8.5.1(b), it says that To the extent of authorized     04:55
 6   by law, ICE may retain information.
 7               And so you're saying that by
 8   "information" here, that is the officer's
 9   narrative description of what they saw, but it's
10   not the 1s and 0s copy, correct?                       04:56
11       A.      I believe that's what this
12   subsection is about, yes, sir.
13       Q.      So in the case of information as
14   you're interpreting it -- let me read the
15   sentence.                                              04:56
16               To the extent authorized by law, ICE
17   may retain information relevant to immigration,
18   customs or other law enforcement matters in ICE
19   systems.
20               Right?                                     04:56
21               And then it goes on, but I'll say --
22   let me just pause and say, What are those ICE
23   systems?
24       A.      So the ICE system, generally speaking,
25   would be our Investigative Case Management --          04:56


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                          Page 324
 1                      DAVID LEE DENTON
 2   Investigative Case Management system that we
 3   discussed earlier.   And that's where all of the
 4   case information is -- is -- is kept.
 5       Q.     Okay.     So reading the sentence one       04:56
 6   more time, or I guess, I can't promise it's the
 7   last time -- To the extent authorized by law, ICE
 8   may retain information -- and I'm seeing a first
 9   condition -- relevant to immigration, customs and
10   other law enforcement matters in ICE systems if --     04:57
11   and here's a second condition -- such retention is
12   consistent with the privacy and data protection
13   policies of the system -- which you're telling me
14   means the -- the ICM -- in which such information
15   is retained.                                           04:57
16              So it's correct, isn't it, that ICE's
17   policy says that ICE can keep information, meaning
18   the narrative description, about what they saw in
19   the traveler's device so long as two things are
20   true: Number 1, that it's relevant to immigration,     04:57
21   customs or other law enforcement matters; and, 2,
22   that the retention is consistent with the rules in
23   the ICM; is that correct?
24              MR. DREZNER:     Objection as to form.
25              THE WITNESS:     I believe that's           04:58


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                             Page 326
 1                      DAVID LEE DENTON
 2        for border search of electronic devices,
 3        and so in that circumstance, the -- the
 4        data would be entered in -- and we're
 5        talking about the narrative data like in a           04:59
 6        report of investigation?
 7   BY MR. SCHWARTZ:
 8       Q.        Right.
 9       A.        And -- I'm sorry.   Tell me if I
10   misphrase your question.                                  04:59
11                 You're asking if there are policies
12   within ICM that govern how long that data is
13   retained?
14       Q.        How long or anything else.
15                 So here's my question -- let me try         04:59
16   this again.   And I appreciate your patience.    That
17   was a very logical effort at clarification.
18                 So assume that a special agent has
19   narratively reported on what they saw in a
20   traveler's device, and that information has been          04:59
21   placed in the ICM, and that information is deemed
22   relevant to immigration, customs and other law
23   enforcement matters.
24                 Is there anything in the ICE rules
25   about the ICM that limit the continued retention          05:00


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                              Page 327
 1                         DAVID LEE DENTON
 2   of that information in the ICM?
 3                 MR. DREZNER:    Objection: vague.
 4                 THE WITNESS:    Not that I'm aware of.
 5   BY MR. SCHWARTZ:                                           05:00
 6       Q.        All right.     I'm going to flip back to
 7   Topic 9, which was the one about aggregate
 8   statistics.
 9                 You may recall that a half an hour or
10   so ago, we began talking about it, but I put a pin         05:00
11   in it so we could talk about retention periods and
12   confiscation rules -- or lengthy detention rules.
13                 Okay.   So now we're going to turn back
14   to aggregate statistics.
15                 MR. SCHWARTZ:      So we're going to         05:00
16        take a two-minute break.
17                            -   -   -
18                 (Whereupon, a discussion was held
19                 off the record.)
20                            -   -   -                         05:01
21                 MR. SCHWARTZ:      Back on the record.
22   BY MR. SCHWARTZ:
23       Q.        We are now in, I believe, the final
24   topic, which is the continuation of Topic 9, which
25   concerns aggregate statistics.                             05:03


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                          Page 330
 1                      DAVID LEE DENTON
 2                ICE does not have any aggregate
 3   statistics regarding the number of times that ICE
 4   conducted a lengthy detention of a device, meaning
 5   took a device away from a traveler after the           05:05
 6   traveler left the border, correct?
 7       A.       So all border searches are recorded,
 8   but I don't believe that we separate the times
 9   that a device was detained longer than at the port
10   in that manner.                                        05:05
11       Q.       I'll turn to a new document -- or a
12   different document, Exhibit 11.
13                MR. SCHWARTZ:   For the record,
14        Exhibit 11 is the Declaration of
15        David Denton that we looked at before.            05:06
16   BY MR. SCHWARTZ:
17       Q.       I would like you, please, to turn to
18   the third page and, in particular, to the second
19   paragraph, which begins, While ICE special agents
20   record.                                                05:07
21                Do you see that?
22       A.       Yes, sir.
23       Q.       So I'm now going to read that
24   paragraph.
25                While ICE special agents record all       05:07


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
        CONFIDENTIAL — SUBJECT TO PROTECTIVE ORDER

                                                          Page 338
 1                      DAVID LEE DENTON
 2   documents we've gone over today, but one of the
 3   documents produced shows statistics regarding the
 4   number of times that there was a prosecution or an
 5   arrest or some other event resulting from border       05:15
 6   device searches.
 7              Is that what you're talking about?
 8              MR. DREZNER:    I think -- objection.
 9        I -- it's hard for him to describe -- to
10        agree that he's describing a document that        05:15
11        you're not showing him.
12   BY MR. SCHWARTZ:
13       Q.     Let me --
14              MR. SCHWARTZ:     I think that's a fair
15        objection, especially it's 10 minutes left        05:15
16        in this deposition.
17   BY MR. SCHWARTZ:
18       Q.     So let me reframe a little bit.
19              Is there statistics that currently
20   exist on the specific issue of the number of times     05:16
21   that -- of all of the border device searches that
22   evidence of crime was discovered?
23       A.     I am not aware of those statistics
24   being aggregated, no, sir.
25              MR. SCHWARTZ:     Okay.   So that is my     05:16


               TransPefect Legal Solutions
           212-400-8845 - Depo@TransPerfect.com
